



EXHIBIT 10.3


ASSET PURCHASE AGREEMENT
BETWEEN

CLP SNOWSHOE, LP, a Delaware limited partnership, CLP MAMMOTH, LP, a Delaware
limited partnership, CLP COPPER, LP, a Delaware limited partnership, CLP
STRATTON, LP, a Delaware limited partnership, and CLP SANDESTIN, LP, a Delaware
limited partnership
AS SELLERS


AND

IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited liability company
AS PURCHASER


DATED AS OF MAY 31, 2016


VILLAGE AT SNOWSHOE, VILLAGE AT MAMMOTH
VILLAGE AT COPPER, STRATTON VILLAGE and
VILLAGE OF BAYTOWNE WHARF




0914625\168315\2181782v10

--------------------------------------------------------------------------------






TABLE OF CONTENTS
TABLE OF CONTENTS    
LIST OF EXHIBITS AND SCHEDULES    
ASSET PURCHASE AGREEMENT    
ARTICLE I DEFINITIONS    
1.1
DEFINITIONS    

ARTICLE II PURCHASE AND SALE, ASSETS AND LIABILITIES    
2.1
PURCHASE AND SALE    

2.2
DESCRIPTION OF THE ASSETS    

2.3
EXCLUDED ASSETS    

2.4
RETAINED LIABILITIES    

2.5
ASSUMED LIABILITIES    

ARTICLE III PURCHASE PRICE    
3.1
PURCHASE PRICE    

3.2
EARNEST MONEY DEPOSIT    

3.3
METHOD OF PAYMENT    

3.4
ALLOCATION OF PURCHASE PRICE    

ARTICLE IV DUE DILIGENCE AND INSPECTION    
4.1
RIGHT TO INSPECT.    

4.2
MATTERS RELATING TO TITLE TO THE ASSETS.    

4.3
CONTRACTS    

4.4
LICENSES AND PERMITS    

4.5
NEGOTIATION OF THE COMPANION CONTRACTS. THE PURCHASER AND SELLERS OR AFFILIATES
THEREOF ARE CURRENTLY NEGOTIATING THE TERMS AND CONDITIONS OF THE COMPANION
CONTRACTS. IF THE COMPANION CONTRACTS ARE NOT IN A FORM SATISFACTORY TO BOTH
SELLERS AND PURCHASER WITHIN FOURTEEN (14) DAYS OF THE EFFECTIVE DATE, THE DUE
DILIGENCE PERIOD SHALL BE EXTENDED DAY FOR DAY UNTIL THE PARTIES’ COMPANION
CONTRACTS ARE FULLY EXECUTED. NOTWITHSTANDING THE FOREGOING, IN NO CASE SHALL
THE DUE DILIGENCE PERIOD BE EXTENDED BY MORE THAN SEVEN (7) DAYS.    

4.6
PURCHASER’S ELECTION WHETHER TO PROCEED    



i



--------------------------------------------------------------------------------





ARTICLE V REPRESENTATIONS AND WARRANTIES    
5.1
SELLERS’ REPRESENTATIONS AND WARRANTIES    

5.2
PURCHASER’S REPRESENTATIONS AND WARRANTIES    

ARTICLE VI COVENANTS    
6.1
CONFIDENTIALITY.    

6.2
TAX CONTESTS    

6.3
CONDUCT OF THE BUSINESS.    

6.4
NOTICES AND FILINGS    

6.5
FURTHER ASSURANCES    

6.6
PERSONAL PROPERTY    

6.7
COMMUNICATIONS WITH MANAGERS’ EMPLOYEES    

6.8
CNL LIFESTYLE PROPERTIES, INC. CONSENT    

6.9
EXCLUSIVITY    

6.10
SECURITIES FILINGS    

6.11
ESTOPPELS    

ARTICLE VII CLOSING CONDITIONS    
7.1
PURCHASER’S CLOSING CONDITIONS    

7.2
FAILURE OF ANY PURCHASER’S CLOSING CONDITIONS    

7.3
SELLERS’ CLOSING CONDITIONS    

7.4
FAILURE OF THE SELLERS’ CLOSING CONDITIONS    

ARTICLE VIII CLOSING    
8.1
CLOSING DATE    

8.2
CLOSING ESCROW    

8.3
SELLERS’ CLOSING DELIVERIES    

8.4
PURCHASER’S CLOSING DELIVERIES    

ARTICLE IX PRORATIONS AND EXPENSES    
9.1
CLOSING STATEMENT    

9.2
PRORATIONS, TAXES, AND ASSESSMENTS    

9.3
CASH    

9.4
TITLE INSURANCE COSTS    

9.5
PURCHASER’S TRANSACTION COSTS    

9.6
SELLERS’ TRANSACTION COSTS    

9.7
OTHER CLOSING COSTS    

ARTICLE X DEFAULT AND REMEDIES    


ii



--------------------------------------------------------------------------------





10.1
SELLERS’ DEFAULT    

10.2
PURCHASER’S DEFAULT    

10.3
NO PUNITIVE OR CONSEQUENTIAL DAMAGES    

10.4
JOINT AND SEVERAL LIABILITY    

ARTICLE XI RISK OF LOSS    
11.1
CASUALTY    

11.2
CONDEMNATION    

11.3
DAMAGE NOT IN EXCESS OF THRESHOLD    

ARTICLE XII SURVIVAL, INDEMNIFICATION AND RELEASE    
12.1
SURVIVAL    

12.2
INDEMNIFICATION BY SELLERS    

12.3
INDEMNIFICATION BY PURCHASER    

12.4
INDEMNIFICATION PROCEDURE; NOTICE OF INDEMNIFICATION CLAIM.    

12.5
EXCLUSIVE REMEDY FOR INDEMNIFICATION LOSS; INTERPRETATION    

12.6
WAIVER AND RELEASE    

ARTICLE XIII MISCELLANEOUS PROVISIONS    
13.1
NOTICES.    

13.2
TIME IS OF THE ESSENCE    

13.3
ASSIGNMENT    

13.4
SUCCESSORS AND ASSIGNS    

13.5
THIRD PARTY BENEFICIARIES    

13.6
RULES OF CONSTRUCTION    

13.7
SEVERABILITY    

13.8
GOVERNING LAW; JURISDICTION AND VENUE.    

13.9
WAIVER OF TRIAL BY JURY    

13.10
PREVAILING PARTY    

13.11
INCORPORATION OF RECITALS, EXHIBITS AND SCHEDULES    

13.12
LIABILITY OF INTEREST-HOLDERS IN SELLERS AND ITS AFFILIATES    

13.13
INDEPENDENT ENTITY    

13.14
ENTIRE AGREEMENT    

13.15
AMENDMENTS, WAIVERS, AND TERMINATION OF AGREEMENT    

13.16
EXECUTION OF AGREEMENT    

13.17
TAX DISCLOSURES    

13.18
SELLER’S KNOWLEDGE    

13.19
COMPANION CONTRACT    





iii



--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
List of Exhibits
Exhibit A-1 – Description of Snowshoe Condominium Units
Exhibit A-2 – Description of Mammoth Condominium Units
Exhibit A-3 – Description of Copper Condominium Units
Exhibit A-4 – Description of Stratton Condominium Units
Exhibit A-5 – Description of Sandestin Condominium Units
Exhibit B – Form of Seller’s Closing Bringdown Certificate
Exhibit C-1 – Form of Special Warranty Deed (Snowshoe)
Exhibit C-2 – Form of Special Warranty Deed (Mammoth)
Exhibit C-3 – Form of Special Warranty Deed (Copper)
Exhibit C-4 – Form of Special Warranty Deed (Stratton)
Exhibit C-5 – Form of Special Warranty Deed (Sandestin)
Exhibit D – Form of Bill of Sale
Exhibit E – Form of Assignment and Assumption of Contracts
Exhibit F – Form of Assignment and Assumption of Licenses and Permits
Exhibit G – Intentionally Deleted
Exhibit H – Form of Assignment and Assumption of Management Agreement
Exhibit I – Form of Assignment of Tenant Leases
Exhibit J – Form of Estoppel Certificate
Exhibit K – Form of Purchaser’s Closing Bringdown Certificate
Exhibit L – Form of Certificate of Purchaser
Exhibit M – Form of Tenant Notice


iv



--------------------------------------------------------------------------------





List of Schedules
Schedule 2.2.3 – Contracts
Schedule 2.2.4 – Licenses and Permits
Schedule 2.2.7 – Tenant Leases, Rent and Security Deposits
Schedule 2.3.2 – Managers’ Property
Schedule 3.4 – Allocation of Purchase Price
Schedule 4.1(i) – Drawings, Geotechnical Reports, Environmental Reports or
Studies, Engineering Reports, and Specifications Relating to the Condominium
Property
Schedule 5.1.6 – Litigation
Schedule 5.1.8(a) – Unpaid Commissions/Landlord Obligations
Schedule 5.1.8(b) – Tenant Termination Notices
Schedule 5.1.8(c) – Tenant Defaults
Schedule 5.1.12 – Purchase Options
Schedule 5.1.13 – Copies of Contracts and Management Agreements
Schedule 5.1.19 – Condominium Owners Association Approval
Schedule 6.3.1 – Liens
Schedule 6.7 – Manager Contacts
Schedule 6.11 – Major Lease Tenants
Schedule 9.2.8 – Utilities in the Name of Sellers and Sellers’ Utility Deposits
Schedule 9.4 – Title Insurance Costs (local custom per First American schedule)






v



--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of this 31st day of
May, 2016 (the “Effective Date”), by and between CLP SNOWSHOE, LP, a Delaware
limited partnership (“Snowshoe Seller”), CLP MAMMOTH, LP, a Delaware limited
partnership (“Mammoth Seller”), CLP COPPER LP, a Delaware limited partnership
(“Copper Seller”), CLP STRATTON LP, a Delaware limited partnership (“Stratton
Seller”), and CLP SANDESTIN LP, a Delaware limited partnership (“Sandestin
Seller”) each as a “Seller” and, collectively, the “Sellers,” and IMPERIUM BLUE
SKI VILLAGES, LLC, a Georgia limited liability company, or its designated
assignee (collectively, “Purchaser”). Sellers and Purchaser are sometimes, as
applicable, individually referenced herein as a “Party” or collectively
referenced herein as the “Parties.”
R E C I T A L S
A.Snowshoe Seller is the owner of the condominium units identified on Exhibit
A-1 of this Agreement (the “Snowshoe Condominium Units”) and other Assets
related thereto (as defined in Section 1.1) located at the Snowshoe Mountain
Resort located in Pocahontas County, West Virginia (the “Snowshoe Resort”).
B.    Mammoth Seller is the owner of the condominium units identified on Exhibit
A-2 of this Agreement (the “Mammoth Condominium Units”) and other Assets related
thereto located at the Mammoth Mountain Resort located in Mono County,
California (the “Mammoth Resort”).
C.    Copper Seller is the owner of the condominium units identified on Exhibit
A-3 of this Agreement (the “Copper Condominium Units”) and other Assets related
thereto located at the Copper Mountain Resort located in Summit County, Colorado
(the “Copper Resort”).
D.    Stratton Seller is the owner of the condominium units identified on
Exhibit A-4 of this Agreement (the “Stratton Condominium Units”) and other
Assets related located at the Stratton Mountain Resort located in Windham
County, Vermont (the “Stratton Resort”).
E.    Sandestin Seller is the owner of the condominium units identified on
Exhibit A-5 of this Agreement (the “Sandestin Condominium Units”) and other
Assets related located at the Village at Sandestin Resort located in Walton
County, Florida (the “Sandestin Resort”).
F.    Commercial tenants lease the Condominium Units (as defined in Section 1.1)
from Sellers pursuant to commercial lease agreements.


0914625\168315\2181782v10

--------------------------------------------------------------------------------





G.    Each of Snowshoe Seller, Mammoth Seller, Stratton Seller and Sandestin
Seller are parties to Property Management Agreements, each dated December 16,
2004 with Intrawest U.S. Commercial Property Management, Inc., a Delaware
corporation (“Intrawest”), and pursuant to which, among other things, Intrawest
manages the leasing operations of the Snowshoe Condominium Units, Mammoth
Condominium Units, Stratton Condominium Units, and Sandestin Condominium Units,
and the Businesses related thereto, on behalf of such Sellers (collectively, the
“Intrawest Management Agreements”).
H.    Copper Seller and Resort Ventures West, Inc., a Colorado corporation
(“Copper Manager”) are parties to a Property Management Agreement dated May 1,
2014 (the “Copper Management Agreement”) pursuant to which, among other things,
Copper Manager manages the leasing operations of the Copper Condominium Units
and the Business related thereto on behalf of Copper Seller.
I.    Purchaser desires to purchase and assume from Sellers, and Sellers desire
to sell and assign to Purchaser, the Assets and all of Sellers’ rights and
obligations under all commercial lease agreements for the Condominium Units all
on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the respective provisions contained in this
Agreement, Sellers and Purchaser agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. The following terms will have the following meanings in this
Agreement:
“Action Period” has the meaning set forth in Section 12.1.
“Affiliate” has the following meaning: two entities are “Affiliates” if:
(a)
one of the entities is a Subsidiary of the other entity;

(b)
both of the entities are Subsidiaries of the same entity; or

(c)
both of the entities are Controlled by the same person or entity.

“Agreement” has the meaning set forth in the first paragraph of this document.
“Applicable Laws” means in each case to the extent the Person or Condominium
Property in question is subject to the same, (a) all statutes, laws, common law,
rules, regulations, ordinances, codes or other legal requirements of any
Governmental Authority, stock exchange, board of fire




2



--------------------------------------------------------------------------------





underwriters, and similar quasi-governmental authority, and (b) any judgment,
injunction, order, or other similar requirement of any court or other
adjudicatory authority, in effect at the time in question.
“Assets” has the meaning set forth in Section 2.2.
“Assignments and Assumptions of Contracts” has the meaning set forth in Section
8.3.4.
“Assignments of Licenses and Permits” has the meaning set forth in Section
8.3.5.
“Assignments of Management Agreement” has the meaning set forth in Section
8.3.9.
“Bankruptcy Code” has the meaning set forth in Section 5.1.9.
“Bill of Sale” has the meaning set forth in Section 8.3.3.
“Books and Records” has the meaning set forth in Section 2.2.5.
“Business” and “Businesses” means the commercial leasing operations conducted at
the Condominium Property.
“Business Day” means any day other than a Saturday, Sunday, or any United States
federal legal holiday, or any day on which banks in Florida are not open for
business.
“Casualty” has the meaning set forth in Section 11.1.
“Closing” has the meaning set forth in Section 8.1.
“Closing Conditions” means the Purchaser’s Closing Conditions and the Sellers’
Closing Conditions.
“Closing Date” has the meaning set forth in Section 8.1.
“Closing Escrow” has the meaning set forth in Section 8.2.
“Closing Statement” has the meaning set forth in Section 9.1.
“Code” has the meaning set forth in Section 5.1.10.
“Companion Contracts” has the meaning set forth in Section 13.19.
“Condemnation” has the meaning set forth in Section 11.2.
“Condominium Associations” means any condominium association or other governing
body to which Condominium Units are subject, whether by contract, by operation
of law, by virtue of




3



--------------------------------------------------------------------------------





being recorded in the official records of the county in which the applicable
Resort Property is located, or otherwise.
“Condominium Documents” means any and all declarations of condominium, bylaws,
covenants, conditions, and restrictions, and any similar instruments or
documents governing the formation and operation of a Resort Property or any
applicable Condominium Association, and which apply to the Condominium Units
located at such Resort Property, whether by contract, by operation of law, by
virtue of being recorded in the official records of the county in which such
Resort Property is located, or otherwise.
“Condominium Property” has the meaning set forth in Section 2.2.1.
“Condominium Units” means, collectively, the Snowshoe Condominium Units, the
Mammoth Condominium Units, the Copper Condominium Units, the Stratton
Condominium Units, and the Sandestin Condominium Units.
“Contracts” has the meaning set forth in Section 2.2.3.
“Control” means:
(a)    the right to exercise, directly or indirectly, a majority of the votes
which may be voted at a meeting of (i) the shareholders of the corporation, in
the case of a corporation, (ii) the shareholders of the general partner, in the
case of a limited partnership, or (iii) the equity holders or other voting
participants of a Person that is not a corporation or limited partnership; or
(b)    the right to elect or appoint, directly or indirectly, a majority of (i)
the directors of the corporation, in the case of a corporation, (ii) the
directors of the general partner, in the case of a limited partnership, or (iii)
a majority of the Persons who have the right to manage or supervise the
management of the affairs and business of a Person that is not a corporation or
limited partnership,
and “Controlled” has a corresponding meaning.
“Copper Condominium Units” has the meaning set forth in Recital C.
“Copper Management Agreement” has the meaning set forth in Recital H.
“Copper Manager” has the meaning set forth in Recital H.
“Copper Resort” has the meaning set forth in Recital C.
“Copper Seller” has the meaning set forth in the first paragraph of this
Agreement.




4



--------------------------------------------------------------------------------





“Cut-Off Time” has the meaning set forth in Section 9.2.7.
“Deeds” means the special warranty deeds delivered by Sellers to Purchaser
pursuant to Section 8.3.2.
“Deposit” has the meaning set forth in Section 3.2.
“Deposit Refund Event” has the meaning set forth in Section 3.2.
“Due Diligence Period” means the period from the Effective Date until 5:00 p.m.,
Eastern time, on the forty-fifth (45th) day following the Effective Date, and as
the same might be amended pursuant to Section 4.2.1 or Section 4.5 for the
limited purposes set forth therein.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, storage,
disposal, distribution, or transportation, or an actual or potential spill,
leak, emission, discharge, or release of any Hazardous Substances, pollution,
contamination, or radiation into any water, soil, sediment, air, or other
environmental media, including, without limitation: (a) the Comprehensive
Environmental Response, Compensation and Liability Act; (b) the Resource
Conservation and Recovery Act; (c) the Federal Water Pollution Control Act; (d)
the Toxic Substances Control Act; (e) the Clean Water Act; (f) the Clean Air
Act; and (g) the Hazardous Materials Transportation Act, and similar state and
local laws, as amended as of the time in question.
“Excluded Assets” has the meaning set forth in Section 2.3.
“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory, or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or Condominium Property in question.
“Hazardous Substances” means any hazardous or toxic substances, chemicals,
materials or waste, whether in solid, semisolid, liquid, or gaseous form,
including, without limitation, asbestos, petroleum or petroleum by-products,
polychlorinated biphenyls, mold, or other biological contaminants that are
regulated by any Environmental Laws.
“HOA Assessments” means any regular or special assessments imposed by any
Condominium Association, homeowners’ association, village association, master
association, or similar association applicable to any portion of the Condominium
Property.
“Indemnification Claim” has the meaning set forth in Section 12.4.1.




5



--------------------------------------------------------------------------------





“Indemnification Loss” means, with respect to any Indemnitee, any Liability,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs, incurred by such Indemnitee as a result of the act, omission, or
occurrence in question.
“Indemnitee” has the meaning set forth in Section 12.4.1.
“Indemnitor” has the meaning set forth in Section 12.4.1.
“Inspection” and “Inspections” means any non-invasive inspections, examinations,
tests, investigations, reviews, or studies of the Condominium Property and/or
the Businesses conducted by Purchaser (or any Affiliate thereof) or Purchaser’s
Inspectors.
“Intangible Assets” has the meaning set forth in Section 2.2.6.
“Intrawest” has the meaning set forth in Recital G.
“Intrawest Management Agreements” has the meaning set forth in Recital G.
“Liability” means any liability, obligation, damage, loss, diminution in value,
cost, or expense of any kind or nature whatsoever, whether accrued or unaccrued,
actual or contingent, known or unknown, foreseen or unforeseen, and
“Liabilities” has a corresponding meaning.
“Licenses and Permits” has the meaning set forth in Section 2.2.4.
“Mammoth Condominium Units” has the meaning set forth in Recital B.
“Mammoth Resort” has the meaning set forth in Recital B.
“Mammoth Seller” has the meaning set forth in the first paragraph of this
Agreement.
“Management Agreement” or “Management Agreements” shall mean, individually or
collectively, as applicable and as the context requires, the Intrawest
Management Agreements and/or the Copper Management Agreement.
“Manager” or “Managers” shall mean, individually or collectively, as applicable
and as the context requires, Intrawest and/or Copper Manager.
“Notice” has the meaning set forth in Section 13.1.1.
“Ordinary Course of Business” means the ordinary course of business consistent
with a Manager’s past custom and practice for a Business, taking into account
the facts and circumstances in existence from time to time.




6



--------------------------------------------------------------------------------





“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
“Permitted Exceptions” has the meaning set forth in Section 4.2.1.
“Person” means any natural person, firm, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, Governmental Authority, or other legal entity, in each case whether in
its own or a representative capacity.
“Personal Property” has the meaning set forth in Section 2.2.2.
“Prevailing Party” has the meaning set forth in Section 13.10.
“Prorations” has the meaning set forth in Section 9.2.
“Purchase Price” has the meaning set forth in Section 3.1.
“Purchaser” has the meaning set forth in the first paragraph of this document.
“Purchaser’s Closing Deliveries” has the meaning set forth in Section 8.4.
“Purchaser’s Closing Conditions” has the meaning set forth in Section 7.1.
“Purchaser’s Closing Condition Failure” has the meaning set forth in Section
7.2.
“Purchaser’s Deductible” has the meaning set forth in Section 12.3.
“Purchaser’s Default” has the meaning set forth in Section 10.2.
“Purchaser’s Documents” has the meaning set forth in Section 5.2.2.
“Purchaser’s Due Diligence Reports” means all studies, reports, and assessments
prepared by any Person for or on behalf of Purchaser (other than any internal
studies, reports, and assessments prepared by any of the Purchaser’s employees,
attorneys, or accountants) in connection with the Inspections.
“Purchaser’s Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, and employees, and the successors, assigns, legal representatives,
heirs, and devisees of each of the foregoing.
“Purchaser’s Inspectors” means any Person that conducted any Inspections for or
on behalf of Purchaser or any Affiliate thereof.
“Required Tenant Estoppels” has the meaning set forth in Section 6.11.




7



--------------------------------------------------------------------------------





“Resort Property” and “Resort Properties” means, individually or collectively,
as the context requires, the Copper Resort, the Mammoth Resort, the Snowshoe
Resort, the Stratton Resort, and the Sandestin Resort.
“Retained Liabilities” has the meaning set forth in Section 2.4.
“Sandestin Condominium Units” has the meaning set forth in Recital E.
“Sandestin Resort” has the meaning set forth in Recital E.
“Sandestin Seller” has the meaning set forth in the first paragraph of this
Agreement.
“SEC” means the U.S. Securities and Exchange Commission.
“Sellers” has the meaning set forth in the first paragraph of this document.
“Sellers’ Closing Conditions” has the meaning set forth in Section 7.3.
“Sellers’ Closing Condition Failure” has the meaning set forth in Section 7.4.
“Sellers’ Closing Deliveries” has the meaning set forth in Section 8.3.
“Seller’s Deductible” has the meaning set forth in Section 12.2.
“Sellers’ Default” has the meaning set forth in Section 10.1.
“Sellers’ Documents” has the meaning set forth in Section 5.1.2.
“Sellers’ Due Diligence Materials” has the meaning set forth in Section 4.1.1.
“Seller’s Indemnification Cap” has the meaning set forth in Section 12.2.
“Seller Indemnitees” means Sellers and their respective Affiliates, and each of
their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers, and employees, and the successors, assigns, legal
representatives, heirs, and devisees of each of the foregoing.
“Seller’s Knowledge” means the actual, present (and not constructive) knowledge
of Michael Tetrick, Tracey Bracco and/or Ryan Bell of CNL Financial Group
Investment Management, LLC, a Florida limited liability company without any duty
of inquiry.
“Snowshoe Condominium Units” has the meaning set forth in Recital A.
“Snowshoe Resort” has the meaning set forth in Recital A.




8



--------------------------------------------------------------------------------





“Snowshoe Seller” has the meaning set forth in the first paragraph of this
Agreement.
“Stratton Condominium Units” has the meaning set forth in Recital D.
“Stratton Resort” has the meaning set forth in Recital D.
“Stratton Seller” has the meaning set forth in the first paragraph of this
Agreement.
“Subsidiary” means, in respect of any Person:
(a)    any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect the majority of the board of directors of
such corporation is at the time directly or indirectly owned by: (i) such
Person; (ii) such Person and one or more subsidiaries of such Person; or (iii)
one or more subsidiaries of such Person; or
(b)    any limited or general partnership, joint venture, limited liability
company, or other entity as to which: (i) such Person; (ii) such Person and one
or more of its subsidiaries; or (iii) one or more subsidiaries of such Person
owns, more than a 50% ownership, equity, or similar interest or has power to
direct or cause the direction of management and policies, or the power to elect
the general partner or managing partner (or equivalent thereof), of such limited
or general partnership, joint venture, limited liability company, or other
entity, as the case may be.
“Surveys” means any ALTA surveys of the Condominium Property obtained by
Purchaser.
“Survey Defects” has the meaning set forth in Section 4.2.1.
“Survival Period” has the meaning set forth in Section 12.1.
“Taxes” means any federal, state, local, or foreign, real property, personal
property, sales, use, excise, room, occupancy, ad valorem, or similar taxes,
assessments, levies, charges, or fees imposed by any Governmental Authority on
Sellers with respect to the Assets or the Business, including, without
limitation, any interest, penalty, or fine with respect thereto, but expressly
excluding any (a) federal, state, local, or foreign income, capital gain, gross
receipts, capital stock, franchise, profits, estate, gift, or generation
skipping tax, or (b) transfer, documentary stamp, documentary fee, recording, or
similar tax, levy, charge, or fee incurred with respect to the transactions
described in this Agreement.
“Tenant Leases” has the meaning set forth in Section 2.2.7.
“Termination Notice” has the meaning set forth in Section 4.6.




9



--------------------------------------------------------------------------------





“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration, or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question.
“Title Commitments” has the meaning set forth in Section 4.2.1.
“Title Company” means First American Title Insurance Company, National
Commercial Services Division, whose address is 420 S. Orange Avenue, Suite 250,
Orlando, Florida 32801, Attention: Michael Moore, Esq.
“Title Exceptions” has the meaning set forth in Section 4.2.1.
“Title Notice” has the meaning set forth in Section 4.2.1.
“Title Policy” and “Title Policies” has the meaning set forth in Section 8.3.6.
“Unpermitted Exceptions” has the meaning set forth in Section 4.2.1.
“Warranties” has the meaning set forth in Section 2.2.6.
Any and all documents and agreements mentioned herein above are hereby
incorporated by this reference as though fully set forth herein at length.
ARTICLE II
PURCHASE AND SALE, ASSETS AND LIABILITIES
2.1    Purchase and Sale. Sellers agree to sell the Assets to Purchaser and
Purchaser agrees to buy the Assets from Sellers, all in accordance with the
terms and conditions set forth in this Agreement.
2.2    Description of the Assets. In this Agreement, the “Assets” means all of
the following, but expressly excluding the Excluded Assets (as defined below):
2.2.1    Condominium Units. The Condominium Units, a complete description of
which are set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3, Exhibit A-4, and
Exhibit A-5 of this Agreement and by this reference incorporated herein,
together with all and singular the rights and appurtenances pertaining to the
Condominium Units, including any right, title, and interest of Sellers in and to
all parking, garage or storage units, the common elements relating to the
Condominium Units, and all other rights and interests appurtenant to the
Condominium Units (collectively, the “Condominium Property”).
2.2.2    Personal Property and Fixtures. All tangible personal property owned by
Sellers and located at the Condominium Property which are used in connection
with the




10



--------------------------------------------------------------------------------





operation of the Condominium Property, including, without limitation, all
appliances, fixtures (which do not otherwise constitute real property under
Applicable Law), equipment, cabinets, counters, window treatments, carpeting,
and furniture, if any, but excluding any items of personal property owned by
tenants under Tenant Leases (the “Personal Property”).
2.2.3    Contracts. All of Sellers’ right, title and interest, if any, in and to
any maintenance, service, and supply contracts, and all other similar agreements
affecting the Condominium Property to the extent that such contracts are
transferable, including without limitation those contracts, if any, set forth in
Schedule 2.2.3 (the “Contracts”) but excluding any deposits made or held by
Sellers thereunder; provided, however, that the Management Agreements shall not
be deemed to be “Contracts” for any purpose under this Agreement.
2.2.4    Licenses and Permits. To the extent assignable or transferable under
Applicable Laws, all of the Sellers’ right, title, and interest, if any, in and
to any licenses, including, but not limited to, permits, consents,
authorizations, approvals, registrations, and certificates issued by any
Governmental Authority which are held by Sellers with respect to the Condominium
Property, and are necessary for the use, operation, or occupancy of the
Condominium Property, including, without limitation, those listed on the
attached Schedule 2.2.4 (the “Licenses and Permits”) which constitute all such
licenses and permits held by Seller.
2.2.5    Books and Records. All of Sellers’ right, title, and interest in and to
the books and records which relate to the Condominium Property or the
Businesses, but expressly excluding all employee files, tax returns, policy and
procedure manuals, software, and any other documents and other materials which
are legally privileged or constitute attorney work product (the “Books and
Records”). Notwithstanding anything herein to the contrary, Purchaser
acknowledges and agrees that, following Closing, Sellers and Managers shall each
be entitled to retain copies of the Books and Records that relate to the period
prior to Closing.
2.2.6    Warranties. All of Sellers’ right, title, and interest in and to all
warranties and guaranties held by Sellers with respect to any Condominium
Property or Personal Property, but only to the extent that such warranties are
transferable (the “Warranties” and, together with the Books and Records, the
“Intangible Assets”).
2.2.7    Tenant Leases. All of Sellers’ right, title, and interest in and to
all: (a) leases, subleases, licenses, concessions and similar agreements
granting to any other Person the right to use or occupy a Condominium Unit
(collectively, the “Tenant Leases”), and (b) all




11



--------------------------------------------------------------------------------





security deposits held by Sellers under Tenant Leases, as the Tenant Leases,
applicable rent and security deposits are more specifically set forth on
Schedule 2.2.7 attached hereto.
2.2.8    Management Agreements. All of Sellers’ right, title and interest in and
to the Management Agreements.
2.3    Excluded Assets. Sellers and Purchaser agree that the following property,
assets, rights, and interests (the “Excluded Assets”) are excluded from the
Assets:
2.3.1    Cash. Except for deposits expressly included in Section 2.2, all cash
on hand or on deposit in any operating account or other account or reserve
maintained in connection with the Businesses but specifically excluding any
reserve account maintained by or for the benefit of any Condominium
Associations.
2.3.2    Third-Party Assets. Those removable fixtures, personal property, or
intellectual property, owned by any of the following to the extent the same are
not Affiliates of Sellers: (a) the supplier, vendor, licensor, or other party
under any Contracts or Licenses and Permits; (b) the tenant under any Tenant
Leases; (c) any employees or any guests or customers of tenants under Tenant
Leases; or (d) those items of personal property owned by Managers and listed on
the attached Schedule 2.3.2.
2.3.3    All books, records and databases of the Managers (except for
non-proprietary books and records located at the Resort Properties pertaining
exclusively to the operation thereof) or tenants under the Tenant Leases;
2.3.4    Compensation and payroll records or employee benefit plans and benefit
arrangements and information;
2.3.5    Any interest of Sellers in software or equipment related to the “Point
of Sale” system used at the Properties and equipment and software related to the
“Kronos” system used and owned by the Managers at the Resort Properties to the
extent the Sellers cannot obtain, using commercially reasonable efforts, the
consent of a third party necessary in order to transfer the same.
2.3.6    Any interest of Sellers in any other computer software being used at
any of the Properties owned by Managers which would require the consent of a
third party and Sellers cannot obtain, using commercially reasonable efforts,
the consent of a third party necessary in order to transfer the same.
2.3.7    All product and service warranties and guaranties to the extent
relating to the period prior to the Closing Date, it being understood and agreed
that product and services




12



--------------------------------------------------------------------------------





warranties and guaranties are not Excluded Property to the extent they relate to
the period on or after the Closing Date and are only Excluded Property to the
extent Sellers retain liability following Closing that would be covered under
such warranties and guarantees;
2.3.8    Rights to income accruing prior to the Closing Date to which the
Sellers are entitled;
2.3.9    Any information that cannot be conveyed or transferred under Legal
Requirements protecting individual privacy;
2.3.10    Any liquor or alcoholic beverage inventory that may not legally be
conveyed;
2.3.11    Any proceeds (solely to the extent the same relates to the period
prior to the Closing Date) from any closed or pending property tax appeal
cases(s) during the time Sellers owned the Resort Properties; and
2.3.12    Any proceeds (solely to the extent the same relates to the period
prior to the Closing Date) from any litigation or claims filed by Sellers or
affiliates thereof, including but not limited to claims filed against BP.
2.4    Retained Liabilities. At the Closing, Sellers shall retain all
Liabilities for, and Purchaser shall not have any obligation or Liability
concerning (collectively, the “Retained Liabilities”):
2.4.1    Matters Arising Prior to Closing Date. Any Liabilities under the Tenant
Leases, Contracts, and Licenses and Permits which have arisen, accrued or
pertain to an occurrence prior to the Closing Date, excluding the Liability for
the payment of any deposits or any prepaid amounts transferred to Purchaser by
Sellers on or prior to the Closing Date;
2.4.2    Taxes and Assessments. The payment of all Taxes and assessments
(including HOA Assessments) due and payable, or accrued but not yet paid, prior
to the Closing Date, except to the extent Purchaser has received a credit for
such Taxes and assessments under ARTICLE IX; and
2.4.3    Litigation. Any actual, pending or threatened litigation including but
not limited to such matters as set forth on Schedule 5.1.6.
The rights and obligations of the Parties under this Section 2.4 shall survive
the Closing.
2.5    Assumed Liabilities. At the Closing, Purchaser shall assume (i) all
Liabilities under the Tenant Leases, Contracts, Licenses and Permits, and HOA
Assessments that are not




13



--------------------------------------------------------------------------------





Retained Liabilities and which arise or accrue on or after the Closing Date, and
(ii) the payment of Taxes and assessments which arise or accrue on or after the
Closing Date or for which Purchaser received a credit for such Taxes and
assessments under ARTICLE IX (“Assumed Liabilities”). The rights and obligations
of the Parties under this Section 2.5 shall survive Closing.
ARTICLE III
PURCHASE PRICE
3.1    Purchase Price. The purchase price for the Assets is SEVENTY THREE
MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($73,600,000.00) (“Purchase
Price), as adjusted at Closing for the Prorations as expressly provided in this
Agreement.
3.2    Earnest Money Deposit. Within two (2) Business Days after the Effective
Date, Purchaser shall deliver to Title Company an earnest money deposit in the
amount of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) (the “Initial
Deposit”). Within two (2) Business Days of the expiration of the Due Diligence
Period, Purchaser shall deliver to Title Company an additional earnest money
deposit in the amount of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,500,000.00) (the “Additional Deposit”) (the Initial Deposit and the
Additional Deposit and any interest earned thereon are together, the “Deposit”).
The Deposit shall be held in an interest bearing account and the Deposit and any
interest earned thereon, shall be refundable to Purchaser only if: (a) prior to
the expiration of the Due Diligence Period, Purchaser has provided a Termination
Notice as set forth in Section 4.6 of this Agreement; (b) a Sellers’ Default (as
defined in Section 10.1 of this Agreement) occurs and remains uncured by Sellers
beyond any applicable cure period subject to Sellers’ right to extend such
Closing Date as provided herein, or (c) this Agreement is terminated in
accordance with the terms of Section 4.2.2, Section 7.2 or ARTICLE XI hereof
(each, of (a) through (c), a “Deposit Refund Event”). Unless a Deposit Refund
Event occurs, the Deposit shall be nonrefundable to Purchaser. If the Closing
occurs, the Deposit shall be delivered by the Title Company to Sellers and
Purchaser shall receive a credit against the Purchase Price in the amount of the
Deposit. In the event that no Deposit Refund Event occurs and the Closing of the
transaction under this Agreement does not occur prior to the expiration of
applicable extension or cure period as expressly set forth herein, the Deposit
shall be delivered to Sellers by Title Company and may be retained by Sellers as
liquidated damages.
3.2.13    Agreement Related to the Deposit. The Deposit shall be delivered to
Title Company in the form of cash by wire transfer of good funds to be held in
escrow in accordance with the terms of this Agreement, and each of the Parties
will execute and deliver any document or instrument or do any act or thing
reasonably required by the Title Company in




14



--------------------------------------------------------------------------------





connection therewith. All interest earned in said account of the Title Company
shall be reported by the Title Company to the Internal Revenue Service as income
to Purchaser (and Purchaser agrees to execute a W-9 form and any other federal
tax documents necessary in connection therewith). The Title Company shall not be
liable for any loss occurring which arises from the fact that the amount of the
Deposit may cause the aggregate amount of any depositor’s accounts contemplated
under this Agreement to exceed TWO-HUNDRED FIFTY THOUSAND DOLLARS AND NO/100
($250,000.00) and that the excess amount is not insured by the Federal Deposit
Insurance Corporation. If the Title Company, in its capacity as escrow agent
(“Escrow Agent”), acts as an agent for an underwriter and does not directly
issue policies of title insurance, Title Company agrees that, as a condition as
acting as escrow agent for this transaction, it shall immediately cause its
underwriter to issue to Sellers and Purchaser an escrow and closing protection
letter or insured escrow and closing service in written form satisfactory to
both Sellers and Purchaser.
3.2.14    Refund of Deposits to Purchaser. If this Agreement is terminated and
Purchaser is entitled to a refund of the Deposit under any express provision of
this Agreement, then the Escrow Agent shall disburse the Deposit to Purchaser no
later than two (2) Business Days after termination.
3.2.15    Forfeiture of Deposit. If a Purchaser’s Default occurs and remains
uncured beyond any applicable cure period, then upon the expiration of such cure
period, Purchaser shall be deemed to have forfeited the Deposit and Escrow Agent
shall disburse the Deposit to Sellers no later than two (2) Business Days after
the expiration of such cure period.
3.2.16    Disagreements Regarding Deposit. If Escrow Agent shall be unable to
determine at any time to whom the Deposit should be paid or if a dispute should
develop between Sellers and Purchaser concerning the disposition of the Deposit,
then in any such event, Escrow Agent shall pay the Deposit in accordance with
the joint (or consistent) written instructions of Sellers and Purchaser. In the
event that such joint (or consistent) written instructions shall not be received
by Escrow Agent within ten (10) days after Escrow Agent shall have served
written requests for such joint (or consistent) written instructions upon
Sellers and Purchaser, Escrow Agent shall have the right to pay all of the
Deposit into a court of competent jurisdiction in Hillsborough County, Florida
and to interplead Sellers and Purchaser in respect thereof; and, thereafter,
Escrow Agent shall be discharged of any further or continuing obligations in
connection with the Deposit.
3.2.17    Escrow Agent’s Costs and Expenses. If costs and expenses (including
attorneys’ fees) are incurred by Escrow Agent because of litigation or any
dispute between Sellers and Purchaser arising out of the holding of the Deposit,
the non-prevailing party in such dispute shall reimburse Escrow Agent for
reasonable costs and expenses incurred.




15



--------------------------------------------------------------------------------





Sellers and Purchaser hereby agree and acknowledge that Escrow Agent assumes no
Liability in connection with the holding or investment of the Deposit pursuant
hereto, except for the negligence or willful misconduct of Escrow Agent and its
employees and agents. Escrow Agent shall not be responsible for the validity,
correctness or genuineness of any document or notice referred to herein; and, in
the event of any dispute under this Agreement relating to the disposition of the
Deposit, Escrow Agent may seek advice from its own counsel and, provided that
Escrow Agent tenders the deposit into a court of competent jurisdiction in
Hillsborough County, Florida, Escrow Agent shall be fully protected in any
action taken in good faith in accordance with the opinion of Escrow Agent’s
counsel. Sellers and Purchaser hereby agree and acknowledge that the Escrow
Agent assumes no Liability in connection with the holding or investment of the
Deposit pursuant hereto, and Sellers and Purchaser hereby agree to indemnify and
hold Escrow Agent harmless from any and all liability, costs, and damages,
including court costs and attorney’s fees, which Escrow Agent may in good faith
sustain or incur in connection with this Agreement, except for the gross
negligence or willful misconduct of Escrow Agent and its employees and agents.
3.3    Method of Payment. At the Closing, Purchaser shall pay to Title Company,
for the benefit of Sellers, by wire transfer an amount equal to the Purchase
Price (as adjusted pursuant to this ARTICLE III and Section 9.2). Purchaser
shall cause the wire transfer of funds to be delivered to Title Company no later
than 1:00 p.m. (Eastern Time) on the Closing Date.
3.4    Allocation of Purchase Price. The Parties agree that the Purchase Price
shall be reasonably allocated among each of the five (5) Resort Properties and
further by (a) the Condominium Property, and (b) the Personal Property and
Intangible Assets, as agreed upon by Sellers and Purchaser, each acting in good
faith, on or prior to the expiration of the Due Diligence Period whereupon
Schedule 3.4, attached hereto, shall be altered accordingly. Said allocations
shall be used solely for transfer, sales and similar tax purposes and in any
declaration or filing with any Governmental Authority in connection with the
same. Allocation of the Purchase Price for each of the five (5) Resort
Properties by each of the Sellers and Buyer for all other purposes, whether for
local, state or federal taxes or otherwise, shall not be restricted by this
Agreement and shall not require the consent of either party.
ARTICLE IV
DUE DILIGENCE AND INSPECTION
4.1    Right to Inspect.
4.1.18    Due Diligence Materials. Within five (5) Business Days of the
Effective Date, Sellers shall transmit Sellers’ Due Diligence Materials to
Purchaser or provide access to a data site, to the extent that Sellers’ Due
Diligence Materials are in Sellers’ actual




16



--------------------------------------------------------------------------------





possession and control, are otherwise available for transmission, have not
already been transmitted to Purchaser, and do not otherwise constitute
legally-privileged information or attorney work product. Each item of Sellers’
Due Diligence Materials shall be a true, correct and complete copy of the
document it purports to be, and shall include, without limitation, the following
items (collectively, “Sellers’ Due Diligence Materials”):
(a)
Copies of all Tenant Leases (including all amendments, commencement letters, and
option letters related thereto);

(b)
A copy of the current rent rolls for the Condominium Units;

(c)
Copies of the Management Agreements, any Condominium Documents, the Contracts,
and all agreements between Sellers, Managers, and/or third parties affecting the
Condominium Property;

(d)
Copies of the Books and Records, including statements of operating income and
capital expenditures for the calendar years, 2013 and 2014, 2015 and for the
2016 calendar year-to-date.

(e)
The most recent real estate tax statements with respect to the Condominium
Property, if any;

(f)
A list of all unpaid leasing commissions due and payable by Sellers;

(g)
Any surveys, condominium plats and other condominium documents, and title
policies regarding the Condominium Property;

(h)
Any correspondence from any Governmental Authority relating to uncured
deficiencies or other pending matters regarding the Condominium Property; and

(i)
Any drawings, geotechnical reports, environmental reports or studies,
engineering reports, and specifications relating to the Condominium Property set
forth on Schedule 4.1(i).

Should the proposed transaction not be completed for any reason (or no reason,
as the case may be), Purchaser will promptly deliver to Sellers any and all of
Sellers’ Due Diligence Materials, all other due diligence information provided
by Sellers to Purchaser or Purchaser’s Inspectors, and any and all due
diligence-related information procured by Purchaser from Purchaser’s Inspectors
or procured by Purchaser or Purchaser’s Inspectors from any third parties.




17



--------------------------------------------------------------------------------





4.1.19    Inspections. Ryan Bell of CNL Financial Group Investment Management,
LLC is Seller’s designated representative for handling all matters related to
the Inspections. Purchaser and Purchaser’s Inspectors shall have the right to
enter upon the Condominium Property, at their own risk, and to perform, at
Purchaser’s expense, such Inspections as Purchaser may reasonably deem as
appropriate; provided, however, that Purchaser and Purchaser’s Inspectors shall
only have the right to conduct such Inspections insofar as Sellers are permitted
to conduct such inspections pursuant to the Condominium Documents and Tenant
Leases, as applicable. In connection with such Inspections, Purchaser covenants
with Sellers that Purchaser and Purchaser’s Inspectors shall (a) not materially
interfere with the operation of the Businesses or materially disturb the Assets
or the business operations of Sellers’ tenants, and (b) exercise Purchaser’s
inspection rights in the least intrusive manner as reasonably possible so as to
minimize the impact of the Inspections on the Assets, the Businesses, and any
other business activity of Sellers or Sellers’ tenants at the Condominium
Property. Purchaser must give Sellers at least two (2) Business Days’ advanced
notice of its intent to conduct an Inspection before such Inspection can occur.
Purchaser or its parent company and Purchaser’s Inspectors shall: (x) maintain
insurance coverage with commercially-reasonable policy amounts covering the
performance of the Inspections; (y) name Sellers and Managers as additional
insureds under all such policies; and (z) immediately tender such proof of said
insurance coverage as Sellers reasonably request. Sellers have the right to
disallow any Inspection until Sellers are reasonably satisfied with Purchaser’s
and/or Purchaser’s Inspectors’ compliance with the insurance coverage
requirements cited in the immediately preceding sentence. Purchaser hereby
agrees to indemnify, save, insure, pay, defend, protect, and hold harmless
Sellers and Managers (each Manager being a third party beneficiary of such
indemnification obligation) from and against any and all damage or loss,
including court costs, expert witness fees, and attorneys’ fees, that are
sustained or incurred as a result of, and all death, personal injury, or
property damage caused by or related to, Purchaser’s or Purchaser’s Inspectors’
due diligence activities, including the Inspections. The indemnity obligation of
this Section 4.1.2 shall survive Closing and/or the termination of this
Agreement. Immediately upon the conclusion of any Inspection, Purchaser shall
restore the Assets to the condition which they existed immediately prior to the
commencement of such Inspection.
4.1.20    Interviews. Sellers and Managers shall reasonably cooperate with
Purchaser during the Due Diligence Period in order to arrange communications,
pursuant to a schedule to be reasonably agreed upon by Purchaser and Sellers, in
order to allow Purchaser to interview representatives of tenants under Tenant
Leases as part of Purchaser’s due diligence review of the Condominium Property.
Sellers shall have the option of having a representative at said interviews.
Purchaser shall apprise Sellers from time to time as to its plans for




18



--------------------------------------------------------------------------------





communicating with such individuals and afford Sellers with the opportunity to
be present during any such communications.
4.2    Matters Relating to Title to the Assets.
4.2.4    Status of Title. Within ten (10) days after the Effective Date, Sellers
shall obtain and deliver to Purchaser, at the cost of either Seller or Purchaser
[based on local custom], current title commitments (collectively, the “Title
Commitments”) with respect to the Condominium Units. Purchaser may order, at its
own cost, Surveys. Any alleged defects in, or objections to, the title shown in
the Title Commitments submitted by Purchaser to Sellers in a Notice shall
constitute “Title Exceptions,” and any alleged defects in, or objections to, the
title shown in the Surveys submitted by Purchaser to Sellers in a Notice shall
constitute “Survey Defects.” Purchaser shall provide Sellers with a Notice of
all Title Exceptions and Survey Defects (a “Title Notice”) for each particular
Property within ten (10) days of receipt of the Title Commitment of that
Property. Purchaser’s failure to object to any Title Exceptions and Survey
Defects prior to such date shall be deemed a waiver by Purchaser of Purchaser’s
right to object to any such Title Exceptions and Survey Defect. Sellers shall
have ten (10) days from the date on which they receive Purchaser’s Title Notice
in which to respond to such Title Notice. Anything herein to the contrary
notwithstanding, Sellers shall have no obligation to cure any Title Exceptions
or Survey Defects unless Sellers otherwise expressly assume such an obligation
in a Title Notice. Title Exceptions and Survey Defects which Sellers expressly
agree to cure in a Title Notice to Purchaser shall constitute “Unpermitted
Exceptions,” which cure or correction of such Unpermitted Exceptions shall be
deemed effectuated by the issuance of title insurance (including an affirmative
endorsement) eliminating or insuring against the effect of the particular
Unpermitted Exception or by such other manner as Sellers shall specify, with
reasonable particularity, in a Notice to Purchaser. All Title Exceptions and
Survey Defects which Sellers have not expressly agreed to cure in a Notice to
Purchaser shall constitute “Permitted Exceptions.” Notwithstanding anything to
the contrary above, if Sellers have not so advised Purchaser in writing of
Sellers’ agreement to cure or not cure any Title Exception or Survey Defect
prior to the above-referenced date, Seller shall be deemed to have elected not
to cure the same. With respect to Permitted Exceptions, Purchaser may elect
prior to the expiration of the Due Diligence Period (regardless of when
Purchaser receives Sellers’ Notice), to either (a) accept such title to the
Condominium Property subject to said Permitted Exceptions, with no abatement of
the Purchase Price, or (b) to terminate this Agreement in accordance with
Section 4.6 hereof. If Purchaser has not so advised Sellers in writing of
Purchaser’s election under the immediately preceding sentence prior to the
expiration of the Due Diligence Period, Purchaser shall be deemed to have
elected to proceed in accordance with clause (a) of the immediately preceding
sentence. Sellers shall cure Unpermitted Exceptions at their own expense. If
Sellers elect to, but are unable to cure Unpermitted Exceptions by




19



--------------------------------------------------------------------------------





Closing, Sellers may, in accordance with Sellers’ rights under Section 8.1 of
this Agreement, extend the Closing Date for a period of up to thirty (30) days
and attempt to cure such Unpermitted Exceptions. In such a circumstance,
Purchaser may, if Purchaser so chooses, agree to forego cure of any such
Unpermitted Exception and accept affirmative title insurance coverage with
respect to such Unpermitted Exception by providing the Title Company with such
assurances as the Title Company requires to insure Purchaser against any loss
arising from such Unpermitted Exception.
4.2.5    Failure of Title to the Assets. If, on the Closing Date or the
conclusion of any extension period taken by Sellers pursuant to Section 4.2.1
hereof, whichever occurs later, title to the Condominium Property is not
insurable because of, or is subject to, any Unpermitted Exception that Purchaser
has not otherwise waived pursuant to Section 4.2.1 hereof, Purchaser may elect,
as its sole right and remedy, to either (a) accept such title to the Real
Property subject to said Unpermitted Exception, with no abatement of the
Purchase Price (except to the extent of monetary liens caused by Sellers of a
definite, fixed and ascertainable amount not in excess of the Purchase Price),
or (b) to terminate this Agreement , receive a full refund of the Deposit and
proceed pursuant to Section 10.1(a) hereof.
4.3    Contracts. Purchaser shall identify to Sellers, in writing during the Due
Diligence Period, all Contracts that Purchaser wishes to assume at Closing from
Sellers. After the conclusion of the Due Diligence Period, but before Closing,
Sellers shall effectuate the termination of all Contacts not identified by
Purchaser during the Due Diligence Period, without any cost to Purchaser, unless
Purchaser directs Sellers otherwise before a Contact is cancelled. Unless
Purchaser instructs Sellers in writing during the Due Diligence Period to retain
a Contract, Purchaser shall have no recourse against Sellers if Sellers elect to
cancel a Contract after the Due Diligence Period concludes. Sellers shall
reasonably cooperate with Purchaser to cause the Contracts to be transferred to
Purchaser. Anything herein to the contrary notwithstanding, (a) Sellers shall
not be required to effectuate any assignment of any Contract to Purchaser that
would require Sellers and/or Managers to continue to be liable thereunder for
matters arising after the date of such assignment, and (b) all transfers of
Contracts by Sellers to Purchaser shall be at Purchaser’s sole cost and expense.
4.4    Licenses and Permits. Purchaser shall identify to Sellers, in writing
during the Due Diligence Period, all Licenses and Permits which Purchaser wishes
to assume from Sellers at Closing. Purchaser shall be responsible for obtaining
the transfer of all such Licenses and Permits (to the extent they are
transferable). Purchaser shall, promptly, but no later than forty-five (45) days
prior to Closing, submit all necessary applications and other materials to the
appropriate Governmental Authority and take such other actions to effectuate the
transfer of the Licenses and Permits and/or the issuance of new Licenses and
Permits as of the Closing. Sellers shall reasonably cooperate with Purchaser to
cause the Licenses and Permits to be transferred (to




20



--------------------------------------------------------------------------------





the extent they are transferable) or to cause new Licenses and Permits to be
issued to Purchaser. Sellers may, or may direct Managers to, terminate any of
the Licenses and Permits not identified for assignment by Purchaser in writing
during the Due Diligence Period. Purchaser shall have no recourse against
Sellers if Sellers elect, after the Due Diligence Period concludes, to cancel
Licenses and Permits that are not identified for retention by Purchaser in
writing during the Due Diligence Period. Anything herein to the contrary
notwithstanding, (a) Sellers shall not be required to effectuate any assignment
of any Licenses and Permits to Purchaser that would require Sellers and/or
Managers to continue to be liable thereunder for matters arising from acts
occurring after the date of such assignment, and (b) all transfers of Licenses
and Permits by Sellers and/or Managers to Purchaser, and the issuance of any
Licenses and Permits to Purchaser, shall be at Purchaser’s sole cost and
expense.
4.5    Negotiation of the Companion Contracts. The Purchaser and Sellers or
affiliates thereof are currently negotiating the terms and conditions of the
Companion Contracts. If the Companion Contracts are not in a form satisfactory
to both Sellers and Purchaser within fourteen (14) days of the Effective Date,
the Due Diligence Period shall be extended day for day until the parties’
Companion Contracts are fully executed. Notwithstanding the foregoing, in no
case shall the Due Diligence Period be extended by more than seven (7) days.
4.6    Purchaser’s Election Whether to Proceed. Notwithstanding anything to the
contrary contained herein, if Purchaser determines in its sole discretion for
any reason, or no reason at all, without consideration as to whether Purchaser
has utilized commercially reasonable efforts, or that it has rejected a
Permitted Exception, that it does not intend to acquire the Assets, and
Purchaser notifies Sellers of such determination in writing prior to the
expiration of the Due Diligence Period (the “Termination Notice”), then this
Agreement shall be of no further force or effect, the Deposit shall be returned
to Purchaser by the Title Company, and the parties hereto shall have no further
obligations to one another hereunder (except for any obligations or liabilities
that expressly survive termination of this Agreement). Notwithstanding anything
in this Agreement to the contrary, Purchaser shall have no right to terminate
this Agreement with respect to less than all of the Assets.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.1    Sellers’ Representations and Warranties. To induce Purchaser to enter
into this Agreement and to consummate the transactions described in this
Agreement, each Seller hereby makes the representations and warranties in this
Section 5.1 with respect to the Assets relating to the Condominium Units owned
by such Seller, upon which each such Seller acknowledges and agrees that
Purchaser is entitled to rely.




21



--------------------------------------------------------------------------------





5.1.6    Organization and Power. Such Seller is duly formed (as the case may
be), validly existing, in good standing in the jurisdiction of its formation,
and is qualified to do business in the jurisdiction in which the Assets are
located, and has all requisite power and authority to own the Assets and conduct
the Business as currently owned and conducted.
5.1.7    Authority and Binding Obligation. Subject to and upon such Sellers
obtaining approval from the Board of Directors of its parent company, CNL
Lifestyle Properties, Inc. for such Seller to engage in the transactions
memorialized by this Agreement: (a) Each Seller has full power and authority to
execute and deliver this Agreement and all other documents to be executed and
delivered by such Seller pursuant to this Agreement (the “Sellers’ Documents”),
and to perform all obligations required of it under this Agreement and each of
the Seller’s Documents, (b) the execution and delivery by each Seller of this
Agreement and, when executed and delivered, each of the Seller’s Documents, and
the performance by each Seller of its obligations under this Agreement and, when
executed and delivered, each of the Seller’s Documents, have been, or will have
been, duly and validly authorized by all necessary action by such Seller, and
(c) this Agreement and, when executed and delivered, the Seller’s Documents
constitute, or will constitute, legal, valid, and binding obligations of each
Seller enforceable against such Seller in accordance with its and their terms.
5.1.8    Title to the Assets. Such Seller is the owner of the Condominium
Property and all of the other Assets, subject to the Permitted Exceptions, free
and clear of all liens, mortgages, and security interests (other than those that
will be released or assumed upon Closing).
5.1.9    Ownership of Assets. The Assets, together with the Excluded Assets,
constitute all interests in all assets owned or controlled by such Seller and
any of its Affiliates that are located at or used in connection with the
operation of the Business.
5.1.10    Condemnation. Such Seller has not received any written notice of any
pending condemnation proceeding or other proceeding in eminent domain, and to
Seller’s Knowledge, no such condemnation proceeding or eminent domain proceeding
is threatened affecting the Condominium Property, or any portion thereof.
5.1.11    Litigation. Except as set forth on Schedule 5.1.6, such Seller has not
(i) been served or, to Seller’s Knowledge, threatened, with any court filing in
any litigation with respect to any Assets in which such Seller is named a party
which has not been resolved, settled or dismissed and which could result in an
adverse impact on the Assets or such Seller’s title to any of the Assets or (ii)
received written notice of any claim, charge or complaint from any Governmental
Authority pursuant to any administrative, arbitration or similar




22



--------------------------------------------------------------------------------





adjudicatory proceeding with respect to any Assets which has not been resolved,
settled or dismissed.
5.1.12    Taxes. All Taxes which would be delinquent if unpaid at Closing will
be paid in full or prorated at Closing as part of the Prorations pursuant to
ARTICLE IX; provided, however, that if any Taxes are payable in installments,
such representation and warranty shall apply only to such installments which
would be delinquent if unpaid at Closing.
5.1.13    Leases. Schedule 2.2.7 sets forth a true, correct and complete list
and rent roll with respect to the Tenant Leases, and such Seller has made
available to Purchaser a copy of each of the Tenant Leases in such Seller’s
possession, which are true, correct and complete copies of the Tenant Leases in
all material respects. Such Seller has not given nor received any written notice
of any breach or default under any of the Tenant Leases which has not been
cured. To Seller’s Knowledge, there are no unpaid brokerage commissions, unpaid
sales or other tax on rentals, or unpaid landlord obligations for tenant
improvements in connection with the current term of occupancy of tenants under
the Tenant Leases, except for those listed on Schedule 5.1.8(a) attached hereto.
No tenant has notified Seller in writing of its intent to terminate its Tenant
Lease prior to expiration of the term of such Tenant Lease, except as provided
on Schedule 5.1.8(b). Except as provided on Schedule 5.1.8(c), such Seller is
not and, to Seller’s Knowledge, no tenant is, in breach or default under any
material obligation under a Tenant Lease. Prior to Closing, such Seller will
deliver to Purchaser updated information current as of no earlier than five (5)
Business Days prior to Closing on an updated rent roll signed by a
representative of such Seller which shall replace Schedule 2.2.7 for all
purposes under this Agreement.
5.1.14    Bankruptcy. Such Seller is not insolvent within the meaning of Title
11 of the United States Code, as amended (the “Bankruptcy Code”), and such
Seller has not ceased to pay its debts as they become due. Such Seller has not
filed or taken any action to file a voluntary petition, case, or proceeding
under any section or chapter of the Bankruptcy Code, or under any similar law or
statute of the United States or any state thereof, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of its
debts and no such petition, case, or proceeding has been filed against it which
has not been dismissed, vacated, or stayed on appeal and such Seller has not
been adjudicated as bankrupt or insolvent or consented to, nor filed an answer
admitting or failing reasonably to contest an allegation of bankruptcy or
insolvency. Such Seller has not sought, or consented to or acquiesced in, the
appointment of any receiver, trustee, liquidator, or other custodian of it or a
material part of its assets, and such Seller has not made or taken any action to
make a general assignment for the benefit of creditors nor has an arrangement,
attachment or execution been levied and no tax lien or other governmental or
similar lien has been filed,




23



--------------------------------------------------------------------------------





against it or a material part of its properties, which has not been duly and
fully discharged prior to the date hereof.
5.1.15    Foreign Person. Such Seller is a “United States Person” as defined in
Section 7701(a)(30)(B) or (C) of the United States Internal Revenue Code (the
“Code”) for the purposes of the provisions of Section 1445(a) of the Code.
5.1.16    Patriot Act. Such Seller and its officers and shareholders, and their
respective principals, shall not transfer the proceeds obtained as a result of
this Agreement to any person or entity listed on the Office of Foreign Assets
Control list as “Terrorists” and “Specially Designated Nationals and Blocked
Persons”, or otherwise be in violation of the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001.
5.1.17    Purchase Option/Right of First Refusal. Except as set forth on
Schedule 5.1.12, Seller has not granted any option to purchase the Condominium
Property or any right of first refusal or right of first offer to purchase the
Assets. As of the Effective Date, Seller has not entered into any other
agreement, other than this Agreement, to convey the Assets to a third party and
Seller will not convey the Assets to a third party unless (i) the conveyance
permits this Agreement to remain in full force and effect or (ii) this Agreement
has been terminated.
5.1.18    Contracts and Management Agreements. True, correct and complete copies
of all Contracts and Management Agreements to which Sellers or any of their
Affiliates is a party and that will be binding on Purchaser (written or oral)
relating to or affecting the Assets are set forth in Schedule 5.1.13. To
Seller’s Knowledge, no event has occurred that would constitute a material
default under any such Contract or Management Agreement. Notwithstanding
anything contained herein to the contrary, Purchaser shall notify Seller in
writing prior to the expiration of the Due Diligence Period, which, if any, of
the Contracts Purchaser does not wish to assume at Closing and Seller shall
terminate, at its sole cost and expense and prior to the Closing Date, those
Contracts specified in Purchaser’s notice.
5.1.19    Special Assessments. Sellers have received no notice of special
assessments to be levied at any of the Resort Properties or notice that any such
assessments are being contemplated.
5.1.20    Operational Contracts and Licenses and Permits. The Contracts included
in Schedule 2.2.3 and the Licenses and Permits included in Schedule 2.2.4 are
all of the Contracts and Licenses and Permits that Sellers currently maintain.
5.1.21    Claims for Taxes. There are no outstanding claims for income taxes
against Sellers which could result in a lien that encumbers the Assets.




24



--------------------------------------------------------------------------------





5.1.22    Declaration Violations. Sellers have received no notices from any
condominium owner association which have not been resolved and are outstanding,
that: violations exist at or are continuing at any of the Resort Properties,
threaten suspension of Sellers’ or Sellers’ assignees rights granted by the
condominium documents, or threaten special assessments applicable to any of the
Resort Properties.
5.1.23    Hazardous Materials. Except as disclosed in Seller’s environmental
reports, to Seller’s Knowledge, there are no Hazardous Materials at, under, or
in the Resort Properties, no such Hazardous Materials have been brought to the
Resort Properties, and the Resort Properties have not been utilized for the
storage of any such Hazardous Materials, except those stored and used in the
normal course of business.
5.1.24    Condominium Owners Association Approval. Except as set forth on
Schedule 5.1.19, no condominium owners association must approve the conveyance
of the Assets as contemplated by this Agreement.
5.1.25    Finders and Investment Brokers. Sellers have not dealt with any Person
who has acted, directly or indirectly, as a broker, finder, financial adviser,
or in such other capacity for or on behalf of Sellers in connection with the
transactions described by this Agreement in any manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement, except for Marcus and Millichap who
will be paid a commission by Sellers if the transaction contemplated by this
Agreement closes. Jefferies LLC has acted as Seller’s advisor and shall be
compensated by Sellers pursuant to the terms and conditions of a separate
agreement.
5.1.26    Disclaimers.
(a)    PURCHASER ACKNOWLEDGES THAT IT SHALL HAVE TIME TO INSPECT, EXAMINE, AND
INVESTIGATE THE ASSETS AND TO REVIEW THE DUE DILIGENCE DATA RELATING THERETO
PRIOR TO THE CLOSING HEREUNDER. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT
WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING, PURCHASER IS RELYING SOLELY
ON ITS OWN INSPECTIONS, EXAMINATIONS, AND INVESTIGATIONS IN MAKING THE DECISION
TO PURCHASE THE ASSETS.
(b)    PURCHASER IS PURCHASING THE ASSETS IN THEIR “AS IS” CONDITION “WITH ALL
FAULTS” AS OF THE CLOSING DATE AND WITHOUT ANY WARRANTIES, REPRESENTATIONS, OR
GUARANTIES OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE
ASSETS FROM OR ON BEHALF OF SELLERS EXCEPT AS SET FORTH HEREIN. PURCHASER
ACKNOWLEDGES THAT, EXCEPT AS SET FORTH




25



--------------------------------------------------------------------------------





HEREIN, SUCH SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY REPRESENTATIONS,
WARRANTIES, OR GUARANTIES OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED:
(I) CONCERNING THE ASSETS, INCLUDING, WITHOUT LIMITATION, THE STRUCTURAL
ELEMENTS, FOUNDATIONS, ROOFS, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES, ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE OR UTILITY SYSTEMS,
FACILITIES, OR APPLIANCES RELATING TO THE CONDOMINIUM PROPERTY OR ANY PORTION
THEREOF; (II) THE QUALITY, NATURE, ADEQUACY, OR PHYSICAL CONDITION OF SOILS OR
GROUND WATER AT OR UNDER THE LAND ON WHICH ANY CONDOMINIUM PROPERTY ARE LOCATED;
(III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY, OR PHYSICAL CONDITION OF ANY
UTILITY SERVING THE ASSETS; (IV) THE PROPERTY TAXES NOW OR HEREAFTER PAYABLE ON
THE ASSETS OR THE VALUATION OF THE ASSETS FOR PROPERTY TAX PURPOSES; (V) THE
DEVELOPMENT POTENTIAL OF THE ASSETS OR THE HABITABILITY, MERCHANTABILITY OR
FITNESS, SUITABILITY, OR ADEQUACY OF THE ASSETS OR ANY PORTION THEREOF FOR ANY
PARTICULAR USE OR PURPOSE; (VI) THE ZONING OR OTHER LEGAL STATUS OF THE ASSETS;
(VII) THE COMPLIANCE BY THE ASSETS OR OF THE BUSINESS, OR ANY PORTION THEREOF,
WITH ANY APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS,
CONDITIONS, OR RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR
OF ANY OTHER PERSON OR ENTITY; (VIII) THE QUALITY OF ANY LABOR OR MATERIALS
RELATING IN ANY MANNER TO THE ASSETS; (IX) THE CONDITION OF TITLE TO THE ASSETS
OR THE NATURE, STATUS, AND EXTENT OF ANY LEASE, ENCUMBRANCE, OR OTHER MATTER
AFFECTING TITLE TO THE ASSETS; OR (X) THE ENVIRONMENTAL CONDITION OF THE ASSETS,
INCLUDING, WITHOUT LIMITATION, ITS COMPLIANCE WITH ENVIRONMENTAL LAWS AND THE
PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES.
(c)    THE PROVISIONS OF THIS SECTION 5.1.20 SHALL SURVIVE CLOSING OR ANY SOONER
TERMINATION OF THIS AGREEMENT.
5.2    Purchaser’s Representations and Warranties. To induce Sellers to enter
into this Agreement and to consummate the transactions described in this
Agreement, Purchaser hereby makes the representations and warranties in this
Section 5.2, upon which Purchaser acknowledges and agrees that Sellers are
entitled to rely.
5.2.1    Organization and Power. Purchaser is duly incorporated or formed (as
the case may be), validly existing, in good standing in the jurisdiction of its
formation, and has all requisite power and authority to own, lease, and operate
its properties and to carry on its business as currently being conducted.




26



--------------------------------------------------------------------------------





5.2.2    Authority and Binding Obligation. Purchaser has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by Purchaser pursuant to this Agreement (the “Purchaser’s
Documents”), and to perform all obligations of Purchaser arising under this
Agreement and each of the Purchaser’s Documents. The execution and delivery by
the signer on behalf of Purchaser of this Agreement and, when executed and
delivered, each of the Purchaser’s Documents, and the performance by Purchaser
of its obligations under this Agreement, and when executed and delivered, each
of the Purchaser’s Documents, has been, or as of Closing, will be, duly and
validly authorized by all necessary actions by Purchaser. This Agreement and,
when executed and delivered, each of the Purchaser’s Documents, constitutes, or
will constitute, legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with its and their terms.
5.2.3    Consents and Approvals; No Conflicts. No filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for the execution or delivery by Purchaser of this Agreement
or any of Purchaser’s Documents, the performance by Purchaser of any of its
obligations under this Agreement or any of the Purchaser’s Documents, or the
consummation by Purchaser of the transactions described in this Agreement or any
of the Purchaser’s Documents. Neither the execution and delivery by Purchaser of
any of the Purchaser’s Documents, nor the performance by Purchaser of any of its
obligations under any of the Purchaser’s Documents, nor the consummation by
Purchaser of the transactions described in this Agreement, will: (A) violate any
provision of the organizational or governing documents of Purchaser; (B) violate
any Applicable Law to which Purchaser is subject; or (C) result in a violation
or breach of or constitute a default under any contract, agreement, or other
instrument or obligation to which Purchaser is a party or by which any of
Purchaser’s properties are subject.
5.2.4    Finders and Investment Brokers. Purchaser has not dealt with any Person
who has acted, directly or indirectly, as a broker, finder, financial advisor,
or in such other capacity for or on behalf of Purchaser in connection with the
transactions described by this Agreement in any manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement, except Marcus and Millichap who will
be paid a commission by Sellers if the transaction contemplated by this
Agreement closes. On the basis of the representation and warranty located in
this Section 5.2.4 and Section 5.2.20, each Party shall and hereby agrees to
indemnify and save and hold the other Party harmless from and against the
payment of any commissions or fees to or claims for commissions or fees by any
real estate or business broker, salesman, agent or finder resulting from or
arising out of any actions taken or agreements made by them with respect to the
business and real estate transaction reflected in this Agreement.




27



--------------------------------------------------------------------------------





ARTICLE VI
COVENANTS
6.1    Confidentiality.
6.1.5    Disclosure of Confidential Information. The Parties acknowledge and
agree that the existence of this Agreement, the terms of this Agreement, and any
other information disclosed in the Sellers’ Due Diligence Materials, the
Purchaser’s Due Diligence Reports, or any other documents, materials, data, or
other information with respect to the Assets or the Businesses which is not
generally known to the public shall be kept confidential. The Parties agree that
they shall not disclose such information to any Person, other than to the Title
Company, their respective counsel, shareholders, directors, partners, members,
managers, lenders, advisors, consultants, and/or employees who agree to keep
such information in confidence under terms identical to those in this Agreement,
except as may be required by Applicable Law or to the extent that such
information is already in the public domain. Nothing herein shall restrict
Sellers from disclosing this Agreement to Managers, and nothing herein shall
restrict or limit Purchaser from contacting third party consultants assisting
Purchaser in its investigation of the Condominium Property.
6.1.6    Public Announcements. No Party shall have the right to make a public
announcement or disclosure regarding the transactions described in this
Agreement without the prior approval of the other Party. Each Party shall
approve the timing, form, and substance of any such public announcement or
disclosure, which approval shall not be unreasonably withheld, conditioned, or
delayed, except if a Party is required to make a public announcement or
disclosure under Applicable Law, in which case no such approval by the other
Party shall be required, but such party shall be obligated to give the other
party prior five (5) days prior written notice of such public announcement or
disclosure required under Applicable Law.
6.2    Tax Contests. This Section 6.2 shall survive the Closing.
6.2.1    Taxable Period Terminating Prior to Closing Date. Sellers shall retain
the right, at their sole cost and expense, to commence, continue, and settle any
proceeding to contest any Taxes for any taxable period which terminates prior to
the Closing Date, and shall be entitled to any refunds or abatements of Taxes
awarded in such proceedings; provided, however, Sellers shall indemnify, save,
pay, insure, defend, protect, and hold harmless Purchaser from and against any
Indemnification Loss incurred by Purchaser as a result of Sellers exercising
their rights to so contest any Taxes under this Section 6.2.1.
6.2.2    Taxable Period Including the Closing Date. Sellers shall have the right
to commence, continue and settle any proceeding to contest any Taxes for any
taxable period




28



--------------------------------------------------------------------------------





which includes the Closing Date. Notwithstanding the foregoing, if Purchaser
desires to contest any Taxes for such taxable period prior to Closing and
Sellers have not yet commenced any proceeding or process to contest any such
Taxes for such taxable period, Purchaser may request Sellers to do so. If
Sellers desire to contest such Taxes, Sellers shall provide written notice to
Purchaser within ten (10) days after receipt of Purchaser’s request confirming
that Sellers will contest such Taxes, in which case Sellers shall proceed to
contest such Taxes, and Purchaser shall not have the right to contest such
Taxes. If Sellers fail to provide such written notice confirming that Sellers
will contest such Taxes within such ten (10) day period, Purchaser shall have
the right to contest such Taxes, and Sellers shall reasonably cooperate with
respect to any such contest made by Purchaser. Any refunds or abatements awarded
in such proceedings shall be used first to reimburse the Party contesting such
Taxes for the reasonable costs and expenses incurred by such Party in contesting
such Taxes, and the remainder of such refunds or abatements shall be prorated
between Sellers and Purchaser as of the Cut-Off Time, and the Party receiving
such refunds or abatements promptly shall pay such prorated amount due to the
other Party.
6.2.3    Cooperation. Sellers and Purchaser shall use commercially reasonable
efforts to cooperate with the Party contesting the Taxes (at no cost or expense
to the Party not contesting the Taxes other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) and to execute and deliver any documents and instruments reasonably
requested by the Party contesting the Taxes in furtherance of the contest of
such Taxes.
6.3    Conduct of the Business.
6.3.1    Operation, Maintenance, and Repair in Ordinary Course of Business. From
the Effective Date until the Closing or earlier termination of this Agreement,
whichever occurs first, Sellers shall use commercially-reasonable efforts to
cause Managers to: (a) conduct the Businesses in the Ordinary Course of Business
subject to and in accordance with the terms of the Management Agreements; (b)
maintain the Assets in the condition in which they exist as of the Effective
Date, normal wear and tear excepted, free and clear from mechanics’ liens or
other claims for liens except for those listed on Schedule 6.3.1 hereof and by
this reference incorporated herein; (c) not commit any waste regarding the
Assets; and (d) maintain all fire, extended coverage, and public liability
insurance policies otherwise existing on the Effective Date and which directly
pertain to the Assets. From and after the expiration of the Due Diligence Period
until the Closing or earlier termination of this Agreement, whichever occurs
first, Sellers shall use commercially reasonable efforts to not, and to not
permit Managers to, take any of the following actions without Purchaser’s prior
written consent, which consent, in each case, shall not be unreasonably
withheld, conditioned, or delayed by Purchaser: (x) fail to pay all taxes and
special assessments levied




29



--------------------------------------------------------------------------------





against or incurred in connection with the ownership and/or operation of the
Assets, insofar as the same become due and payable; (y) enter into any
transaction with respect to or affecting the Assets which would materially and
adversely affect or bind Purchaser from and after the Closing (for the sake of
clarification, a Lifestyle Sale Event does not qualify as such a transaction);
and (z) enter into, amend, waive any rights under, terminate, or extend any
Tenant Lease. Notwithstanding the foregoing, beginning on the date that is ten
(10) days prior to the end of the Due Diligence Period, the Sellers shall not
materially revise the terms of the Management Agreements without Purchaser’s
consent, which consent shall not be unreasonably be withheld.
6.3.2    Title. From the date of this Agreement until the Closing or earlier
termination of this Agreement, whichever occurs first, Sellers shall not create
any Title Exceptions or Survey Defects which adversely affect any portion of the
Condominium Property.
6.3.3    Notification of Change in Condition. Sellers shall promptly advise
Purchaser in writing of: (a) any material changes to the condition of the Assets
occurring from and after the Effective Date; and (b) any changes in circumstance
occurring from and after the Effective Date which would render any
representation or warranty made by Sellers under this Purchase Agreement false
or misleading.
6.4    Notices and Filings. Sellers and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested, other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) to provide written notice to any Person under any Contracts and
Licenses and Permits, and to effect any required registrations or filings with
any Governmental Authority or other Person, regarding the change in ownership of
the Condominium Property, the Businesses, or the other Assets.
6.5    Further Assurances. From the date of this Agreement until the Closing or
termination of this Agreement, whichever occurs first, Sellers and Purchaser
shall use commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper, or
advisable to consummate the transactions described in this Agreement, including,
without limitation, (a) obtaining all necessary consents, approvals, and
authorizations required to be obtained from any Governmental Authority or other
Person under this Agreement or Applicable Law, and (b) effecting all
registrations and filings required under this Agreement or Applicable Law. For
avoidance of doubt, the parties agree and acknowledge that the Purchaser shall
have the termination rights prior to the expiration of the Due Diligence Period
pursuant to Section 4.6 hereof. After the Closing, Sellers and Purchaser shall
use commercially reasonable efforts (at no cost or expense to such Party, other
than any de minimis cost or expense or any cost




30



--------------------------------------------------------------------------------





or expense which the requesting Party agrees in writing to reimburse) to further
effect the transactions contemplated in this Agreement as may be necessary.
6.6    Personal Property. Sellers shall not sell, remove, or otherwise dispose
of any significant items of Personal Property unless replaced with an item of
like value, quality, and utility, unless such sale, removal, or disposal is with
respect to seasonal or otherwise regularly-scheduled fluctuations consistent
with the operation of the Businesses in the Ordinary Course of Business.
6.7    Communications with Managers’ Employees. Purchaser shall not, through its
officers, employees, managers, contractors, consultants, agents,
representatives, or any other person, directly or indirectly, communicate with
any employees of a Manager or any Person representing any employees of a Manager
involving any matter with respect to this Agreement, the Condominium Property,
or any other Assets without the prior written consent of both Sellers and the
applicable Manager. Purchaser shall apprise Sellers and Managers from time to
time as to its plans for communicating with such employees, and to complete such
communications in advance of the Closing Date. Notwithstanding the foregoing
provisions of this Section 6.7, Purchaser shall have the right to directly
communicate with Ryan Bell of CNL Financial Group Investment Management, LLC,
and any Persons listed on Schedule 6.7, involving matters with respect to the
Condominium Property or any other Assets, provided however, Ryan Bell or another
representative of Sellers may be present at any meeting or on-site visit or on
any call with any said persons.
6.8    CNL Lifestyle Properties, Inc. Consent. Pursuant to Sections 5.1.2, and
7.3.5 hereof, Sellers’ obligations under this Agreement are subject to Sellers
obtaining the approval of the Board of Directors of their parent company, CNL
Lifestyle Properties, Inc., permitting Sellers to enter into all of the
transactions memorialized by this Agreement. Sellers shall provide Notice to
Purchaser no later than June 10, 2016 (the “Board Deadline”) as to whether
Sellers secured such consent from CNL Lifestyle Properties, Inc. (the “Board
Consent”). Any such Notice by Sellers stating that CNL Lifestyle Properties,
Inc. has not and will not approve the transactions memorialized by this
Agreement shall constitute an election by Sellers under Section 7.4(a) to
terminate this Agreement. If Sellers do not deliver the Board Consent by the
Board Deadline, this Agreement shall terminate and Purchase may seek
reimbursement for all reasonable, documented, out of pocket costs incurred with
this transaction in an amount up to SEVENTY THOUSAND AND NO/100 DOLLARS
($70,000.00).
6.9    Exclusivity. Except as otherwise provided for herein, including without
limitation in Section 13.3, from the Effective Date until the Closing or the
date on which this Agreement is terminated, whichever occurs first, Sellers
shall not directly or indirectly offer the Assets for sale to third parties,
solicit offers for the purchase of the Assets from third parties, or negotiate
for the sale or disposition of the Assets with third parties.




31



--------------------------------------------------------------------------------





6.10    Securities Filings. Purchaser shall use commercially-reasonable efforts
to promptly provide Sellers, upon Sellers’ prior written request therefor, with
such information as Sellers determine and Purchaser agreed to in writing, not to
be unreasonably withheld, conditioned or delayed, is necessary to complete any
filings with the SEC or other governmental agency which is made by Sellers or
their Affiliates. Notwithstanding Section 6.1, Sellers and their Affiliates
shall have the right to include any and all information concerning the Assets
and the transactions memorialized by this Agreement deemed necessary by Sellers,
in their reasonable discretion, to be incorporated into any regulatory filings
made by Sellers or their Affiliates with the SEC, including without limitation
on Form 8-K or Form 10-K; provided, however, that Sellers shall use commercially
reasonable efforts to provide a draft of any such filing to Purchaser in advance
of such filing. The terms and provisions of this Section 6.10 shall survive the
Closing.
6.11    Estoppels. Sellers shall use commercially-reasonable efforts to obtain,
prior to Closing, an estoppel certificate from each Resort operator/affiliated
tenant of a Tenant Lease and from each tenant whose Tenant Lease is guaranteed
by a Resort operator/affiliate tenant, which tenants are set forth on Schedule
6.11-1 (“Major Leases”), from six (6) of the seven (7) tenants under Tenant
Leases listed on Schedule 6.11-2 where the leased premises exceeds 6,000 square
feet (“Large Tenants”), and from tenants under Tenant Leases comprising no less
than seventy percent (70%) of the tenanted square footage of each Resort
(“Threshold Area”), which Threshold Area includes the Major Leases’ and Large
Tenants’ square footage and excludes any vacant space square footage (the
“Required Tenant Estoppels”). Said Required Tenant Estoppels shall be in the
form and substance required of such tenants by each respective Tenant Lease or,
if the form is not set forth in the Tenant Lease, then in the form attached
hereto as Exhibit J. Notwithstanding anything to the contrary contained herein,
Seller agrees to request estoppel certificates from each tenant occupying any
portion of the Condominium Units prior to the expiration of the Due Diligence
Period and prior to Closing Seller shall forward to Purchaser all estoppel
certificates received by Seller from any such tenant. If any of the estoppel
certificates received by Seller pursuant to the terms of this Section 6.11 state
that landlord is in default under the terms of that Tenant Lease or landlord has
failed to undertake maintenance, repairs or replacements which are the
responsibility of the landlord pursuant to the terms of the Tenant Lease and the
applicable Seller, as landlord, does not dispute such claim by the Tenant (the
“Escrow Obligations Claims”), then: (a) the Escrow Obligations Claims shall be
reflected on the Seller’s Closing Bringdown Certificate, (b) Seller shall give
Purchaser a credit at Closing for the costs of the unfunded Escrow Obligations
Claims in accordance with the terms of Section 9.2.4 hereof and Purchaser shall
be responsible thereafter for such Escrow Obligations Claims, and (c) the Tenant
or tenanted square footage represented by any Tenant Lease for such estoppel
certificates shall count towards the requirement of Sellers to provide the
Required Tenant Estoppels. If any of the estoppel certificates contains content
which is deemed incorrect by Sellers, Sellers shall notify Purchaser (the
“Incorrect Estoppel(s)”). Sellers shall have no obligations to pursue
corrections to Incorrect Estoppel certificates provided Sellers have




32



--------------------------------------------------------------------------------





otherwise provided the Required Tenant Estoppels as set forth hereinabove and
said Incorrect Estoppels shall not count towards the Required Tenant Estoppels.
Sellers make no representations or warranties regarding the accuracy or content
of the Incorrect Estoppel certificates.
ARTICLE VII
CLOSING CONDITIONS
7.1    Purchaser’s Closing Conditions. Purchaser’s obligations to close the
transactions described in this Agreement are subject to the satisfaction at or
prior to Closing of the following conditions precedent (the “Purchaser’s Closing
Conditions”):
7.1.4    Sellers’ Deliveries. All of the Sellers’ Closing Deliveries shall have
been delivered to Purchaser or deposited with the Title Company in the Closing
Escrow, to be delivered to Purchaser at Closing.
7.1.5    Representations and Warranties. The representations and warranties of
Sellers in this Agreement shall be true and correct in all material respects as
of the Closing (and such other date on or to which such representations and
warranties expressly were made).
7.1.6    Covenants and Obligations. The covenants and obligations of Sellers in
this Agreement shall have been performed in all material respects.
7.1.7    Adverse Proceedings. No litigation or other court action shall have
been commenced seeking to obtain an injunction or other relief from such court
to enjoin the consummation of the transactions described in this Agreement, and
no preliminary or permanent injunction or other order, decree, or ruling shall
have been issued by a court of competent jurisdiction or by any Governmental
Authority, which would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement.
7.1.8    Adverse Law. No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transactions
described in this Agreement.
7.1.9    Estoppels. On or prior to Closing, Sellers shall have procured the
Required Tenant Estoppels.
7.1.10    Material Adverse Effect. There has occurred no Material Adverse Effect
with regard to the Condominium Property. The term “Material Adverse Effect”
means any change, effect, circumstance, condition or event that has, or is
reasonably likely to have, or




33



--------------------------------------------------------------------------------





any changes, effects circumstances, conditions or events that, in the aggregate,
have, or are reasonably likely to have, a material adverse effect on a
Condominium Property or the Condominium Units, as the context requires, but
excluding any circumstances affecting the operations of the Condominium
Properties to the extent arising from (a) conditions in the United States or
global economy generally, (b) general changes in market conditions (including
changes in legal, regulatory or business conditions or changes in weather
conditions), (c) changes in GAAP, (d) acts of war, armed hostilities, sabotage
or terrorism, or any escalation or worsening of any such acts of war, armed
hostilities, sabotage or terrorism threatened or underway as of the date of this
Agreement, (e) earthquakes, hurricanes, floods, rain or other natural acts
(provided, however, that this clause (e) shall not impair the Purchaser’s rights
described herein with respect to any damage to the condominium Property caused
by those events), or (f) any action taken by a Seller at the written request or
with the written consent of the Purchaser.
7.2    Failure of any Purchaser’s Closing Conditions. If any of Purchaser’s
Closing Conditions are not satisfied at the Closing and Purchaser is not in
default in its performance of the obligations set forth herein (a “Purchaser’s
Closing Condition Failure”), then, subject to Sellers’ right to extend the
Closing Date pursuant to Section 8.1 hereof for a reasonable amount of time not
to exceed sixty (60) days to cure any such Purchaser’s Closing Condition
Failure, Purchaser shall have the right, in Purchaser’s sole and absolute
discretion, to either (a) terminate this Agreement by providing Notice to
Sellers and receive the Deposit and any interest earned thereon from the Title
Company, in which case the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(b) complete the transactions set out herein; provided, however, if such
Purchaser Closing Condition Failure results from a Sellers’ Default of its
representations, warranties, covenants, and/or obligations hereunder, Purchaser
shall have the rights set forth in Section 10.1.
7.3    Sellers’ Closing Conditions. Sellers’ obligations to close the
transactions contemplated in this Agreement are subject to the satisfaction at
or prior to Closing of the following conditions precedent (the “Sellers’ Closing
Conditions”):
7.3.1    Receipt of the Purchase Price. Purchaser shall have paid to Sellers or
deposited with Title Company, with irrevocable written direction to disburse the
same to Sellers, the Purchase Price (as adjusted for Prorations pursuant to
ARTICLE IX hereof).
7.3.2    Purchaser’s Deliveries. All of the Purchaser’s Closing Deliveries shall
have been delivered to Sellers or deposited with the Title Company in the
Closing Escrow, to be delivered to Sellers at Closing.




34



--------------------------------------------------------------------------------





7.3.3    Representations and Warranties. The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
as of the Closing (or as of such other date to which such representation or
warranty expressly is made).
7.3.4    Covenants and Obligations. The covenants and obligations of Purchaser
in this Agreement shall have been performed in all material respects.
7.3.5    Consent from Board of Directors. Sellers must obtain the approval of
the Board of Directors of its parent company, CNL Lifestyle Properties, Inc.,
permitting Sellers to enter into all of the transactions memorialized by this
Agreement.
7.3.6    Approvals. Sellers shall have received any and all approvals, consents,
and other authorizations required by the Condominium Documents as a result of
the transactions set forth in this Agreement.
7.4    Failure of the Sellers’ Closing Conditions. If any of the Sellers’
Closing Conditions are not satisfied at Closing and Seller is not in default in
its performance of the obligations set forth herein (a “Sellers’ Closing
Condition Failure”), then Sellers shall have the right, in Sellers’ sole and
absolute discretion, to either (a) terminate this Agreement by providing Notice
to Purchaser, and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive the termination, and
Sellers shall have the right to retain the Deposit as liquidated damages unless
the only such Sellers’ Closing Condition Failure is with respect to the Sellers’
Closing Condition set forth in Section 7.3.5 or Section 7.3.6, in which case the
Title Company shall return the Deposit to Purchaser, or (b) complete the
transactions set out herein, provided, however, if such Sellers’ Closing
Condition Failure results from a Purchaser’s Default of its representations,
warranties, covenants, and/or obligations hereunder, Sellers shall have the
rights set forth in Section 10.2.
ARTICLE VIII
CLOSING
8.1    Closing Date. The closing of the transactions described in this Agreement
(the “Closing”) shall occur on the date that is thirty-five (35) days from the
end of the Due Diligence Period (the “Closing Date”). Notwithstanding the
foregoing provision, the Closing Date may be extended by Sellers pursuant to the
terms set forth in Sections 4.2.1, 7.2, or otherwise in this Agreement.
8.2    Closing Escrow. The Closing shall take place by means of a Title Company
escrow (the “Closing Escrow”), in which case: (a) the Purchase Price to be paid
by Purchaser pursuant to ARTICLE III shall be deposited with Title Company as
required by Section 3.3; (b) all of the documents required to be delivered by
Sellers, Purchaser, and any other party at




35



--------------------------------------------------------------------------------





Closing pursuant to this Agreement shall be deposited with the Title Company no
later than 1:00 p.m. on the Closing Date; and (c) at Closing, the Purchase Price
(as adjusted for Prorations pursuant to ARTICLE IX hereof) shall be disbursed to
Sellers and the documents deposited into the Closing Escrow shall be delivered
to Sellers and Purchaser (as the case may be) all pursuant to Sellers’ and
Purchaser’s written instructions to the Title Company to be consistent with the
provisions hereof.
8.3    Sellers’ Closing Deliveries. At the Closing, Sellers shall deliver or
cause to be delivered to Title Company all of the documents, each of which shall
have been prepared by Purchaser and reasonably approved by Sellers, and duly
executed by Sellers (or Intrawest as specifically set forth therein) and
acknowledged (if required), and other items, set forth in this Section 8.3 (the
“Sellers’ Closing Deliveries”), as follows:
8.3.1    Closing Bringdown Certificate. A closing certificate substantially in
the form of Exhibit B attached hereto and by this reference incorporated herein,
together with a copy of all appropriate resolutions, consents, and approvals.
8.3.2    Deeds. Special Warranty Deeds substantially in the form of Exhibit C-1,
Exhibit C-2, Exhibit C-3, Exhibit C-4, and Exhibit C-5 attached hereto and by
this reference incorporated herein (collectively, the “Deeds”), conveying all
right, title and interest in the Condominium Property to Purchaser and subject
only to the matters expressly set forth therein, the Permitted Exceptions, any
Unpermitted Exceptions which Purchaser has waived pursuant to Sections 4.2.1 and
4.2.2 hereof or otherwise, and real and personal property tax payments not then
due and payable.
8.3.3    Bill of Sale. Bills of Sale from each Seller substantially in the form
of Exhibit D attached hereto and by this reference incorporated herein,
transferring by quit-claim the Personal Property, Books and Records, and other
Assets that are owned by such Seller from such Seller to Purchaser on the terms
set forth therein and without any representation or warranty of any kind
(collectively, the “Bills of Sale”).
8.3.4    Assignment and Assumption of Contracts. Assignments and Assumptions of
Contracts from each Seller in the form of Exhibit E attached hereto and by this
reference incorporated herein, assigning by quit-claim any and all rights such
Seller has under the Contracts from such Seller to Purchaser on the terms set
forth therein and without any representation or warranty of any kind
(collectively, the “Assignments of Contracts”).
8.3.5    Assignment and Assumption of Licenses and Permits. Assignments and
Assumptions of Licenses and Permits from each Seller in the form of Exhibit F
attached hereto and by this reference incorporated herein, assigning by
quit-claim any and all rights such Seller has under the Licenses and Permits
from such Seller to Purchaser on the terms




36



--------------------------------------------------------------------------------





set forth therein and without representation or warranty of any kind
(collectively, the “Assignments of Licenses and Permits”).
8.3.6    Title Requirements. Such agreements, affidavits, or other documents as
may be required by the Title Company from Sellers to issue owners’ title
insurance policies for the Condominium Property, subject only to: (a) the
Permitted Exceptions; (b) any Unpermitted Exceptions which Purchaser has waived
pursuant to Sections 4.2.1 and 4.2.2 hereof or otherwise; and (c) real and
personal property tax payments not then due and payable (each a “Title Policy”
and collectively, the “Title Policies”). Notwithstanding anything in this
Agreement to the contrary, Sellers shall not be required to provide any
agreement, affidavit, or other document required in order to limit, delete,
revise, or otherwise change any survey exception in a Title Policy.
8.3.7    Other Declarations. Any real estate transfer tax declarations or other
documents required under Applicable Law in connection with the conveyance of the
Condominium Property.
8.3.8    FIRPTA Certificates and Title Affidavits. An affidavit from each Seller
with respect to compliance with the Foreign Investment in Real Property Tax Act
(Internal Revenue Code Sec. 1445, as amended, and the regulations issued
thereunder) and any similar state tax requirements and an affidavit from each
Seller in favor of the Title Company which shall be sufficient to delete the
standard exceptions from the Title Policies that Sellers have not done or caused
to be done any work on the Condominium Property that has not been paid for and
as to which mechanics’ liens or builders’ liens may be filed against the
Condominium Property following the Closing.
8.3.9    Assignment of Management Agreements. Assignments and Assumptions of
Management Agreement from each Seller in the form of Exhibit H attached hereto
and by this reference incorporated herein, assigning by quit-claim any and all
rights such Seller has under the respective Management Agreement from such
Seller to Purchaser on the terms set forth therein and without any
representation or warranty of any kind (collectively, the “Assignments of
Management Agreement”).
8.3.10    Assignment of Tenant Leases. An Assignment and Assumption of Tenant
Leases in the recordable form of Exhibit I attached hereto and by this reference
incorporated herein (the “Assignment of Tenant Leases”), assigning any and all
rights Seller has under the Tenant Leases from Seller to Purchaser on the terms
set forth therein.
8.3.11    Closing Statement. The Closing Statement prepared pursuant to
Section 9.1 hereof.




37



--------------------------------------------------------------------------------





8.3.12    Possession and Keys. Possession of the Condominium Property free and
clear of all parties in possession, except tenants in possession pursuant to the
Tenant Leases, and duplicates of or access information for all keys, codes and
other security devices relating to the Condominium Property.
8.3.13    Tenant and Resident Notices. Executed written notices, to be delivered
post-Closing, from Sellers to each tenant under the Tenant Leases advising such
tenants of the sale transaction contemplated by this Agreement, in the form
attached hereto as Exhibit M.
8.3.14    Estoppels. The Required Tenant Estoppels actually received by Sellers
from tenants under Tenant Leases, in the form attached hereto as Exhibit J.
8.3.15    Utility Deposits. An assignment of all utility deposits listed in
Schedule 9.2.8, to the extent assignable.
8.3.16    Other Documents. Such other documents and instruments as may be
reasonably requested by Purchaser or the Title Company in order to consummate
the transactions described in this Agreement unless otherwise contrary to the
express provisions of this Agreement.
8.4    Purchaser’s Closing Deliveries. At the Closing, Purchaser shall deliver
or cause to be delivered to Sellers or deposited with Title Company all of the
counterpart documents, each of which shall have been duly executed by Purchaser
and acknowledged (if required), and other items, set forth in this Section 8.4
(the “Purchaser’s Closing Deliveries”), as follows:
8.4.1    Purchase Price. The Purchase Price (as adjusted for the Deposit
pursuant to ARTICLE III hereof and Prorations pursuant to ARTICLE IX hereof) to
be paid by Purchaser.
8.4.2    Closing Bringdown Certificate. A closing certificate in the form of
Exhibit K attached hereto and by this reference incorporated herein.
8.4.3    Certificate of Purchaser. Delivery of the Certificate of Purchaser in
the form attached hereto as Exhibit L.
8.4.4    Counterpart Execution Documents. A counterpart of each of the documents
and instruments to be delivered by Sellers under Section 8.3 hereof which
require Purchaser’s signature.
8.4.5    Authority Documents. A resolution and an incumbency certificate to
evidence the capacity and authority of any corporate officer, partner or
manager, as applicable, signing on behalf of Purchaser which Purchaser shall
prepare.




38



--------------------------------------------------------------------------------





8.4.6    Other Documents. Such other documents and instruments as may be
requested by Sellers or the Title Company in order to consummate the
transactions described in this Agreement.
ARTICLE IX
PRORATIONS AND EXPENSES
9.1    Closing Statement. At least seven (7) Business Days prior to Closing, the
Parties, through their respective employees, agents, or representatives, jointly
shall make such examinations, audits, and inventories of the Assets as may be
necessary to make the adjustments and Prorations to the Purchase Price as set
forth in this ARTICLE IX hereof or any other provisions of this Agreement. Based
upon such examinations, audits, and inventories, the Parties jointly shall
prepare prior to Closing a closing statement (the “Closing Statement”), which
shall set forth their best estimate of the amounts of the items to be adjusted
and prorated under this Agreement. The Closing Statement shall be prepared by
the Escrow Agent. The Closing Statement shall be approved and executed by the
Parties at least one (1) Business Days prior to Closing, and such adjustments
and Prorations shall be final with respect to the items set forth in the Closing
Statement, except to the extent any such items shall be reported after the
Closing as expressly set forth in this ARTICLE IX.
9.2    Prorations, Taxes, and Assessments. Sellers and Purchaser agree that, as
of the Closing Date, the Purchase Price will be adjusted by an amount that takes
into account at least the following prorations (the “Prorations”):
9.2.17    Taxes and Assessments. Sellers shall be responsible for payment of all
Taxes arising prior to the Cut-Off Time based on the actual current tax bill. If
the Closing takes place before the real estate taxes and special assessments are
fixed for the tax year in which the Cut-Off Time occurs, the apportionment of
real estate taxes and special assessments will be made on the basis of the real
estate taxes for the immediately preceding tax year based upon the maximum
discount allowed and available. There shall be no re-proration of taxes after
Closing. All delinquent taxes and all delinquent assessments, if any, on the
Assets will be paid at Closing from funds accruing to Sellers.
9.2.18    Insurance. Insurance, if any, carried by Sellers on the Condominium
Property shall be terminated at Closing, and Purchaser shall be solely
responsible for acquiring insurance coverage on the Condominium Property.
9.2.19    Income and Expense; Accounts Receivable and Accounts Payable. The
parties hereby agree that all income received from the operation of the
Businesses through the Cut-Off Time shall be the property of Sellers;
accordingly, all expenses derived from the operation of the Businesses through
the Cut-Off Time shall be the obligation of Sellers.




39



--------------------------------------------------------------------------------





All income received from the operation of the Businesses after the Closing Date
shall be the property of Purchaser; accordingly, all expenses derived from the
operation of the Businesses after the Closing Date shall be the obligation of
Purchaser. Notwithstanding the foregoing provisions of this Section 9.2.3, at
Closing, Sellers (or Sellers’ designee(s)) shall receive a credit from Purchaser
for all accounts receivable with respect to the Businesses at Closing, and
Purchaser shall receive an assignment of all such accounts receivable from
Sellers. Accordingly, following Closing, Purchaser shall have the right to
retain all such accounts receivable received by Purchaser.
9.2.20    Tenant Leases. Any rents and other amounts prepaid, accrued or due and
payable under the Tenant Leases shall be prorated as of the Cut-Off Time between
Sellers and Purchaser. Purchaser shall receive a credit for all assignable
security deposits and tenant improvement escrows held by, and for all unfunded
tenant improvement obligations owed by, Sellers under the Tenant Leases, as
described on Schedule 5.1.8(a) and all unpaid broker commissions described on
Schedule 5.1.8(a), and Purchaser thereafter shall be obligated to refund or
apply such deposits and undertake such tenant improvements, in accordance with
the terms of such Tenant Leases. Purchaser shall not receive a credit for any
non-assignable security deposits held by Sellers which Sellers shall return to
the tenant under such Tenant Lease, and Purchaser shall obtain any replacement
security deposit from such tenant, with any such non-assignable security
deposits held by Sellers being noted in Schedule 2.2.7.
9.2.21    Contracts. Any amounts prepaid, accrued or due and payable under the
Contracts (other than for utilities which proration is addressed separately in
Section 9.2.7) shall be prorated as of the Cut-Off Time between Sellers and
Purchaser. Purchaser shall receive a credit for all deposits held by Sellers
under the Contracts (together with any interest thereon) which are not
transferred to Purchaser, and Purchaser thereafter shall be obligated to refund
or apply such deposits in accordance with the terms of such Contracts. Sellers
shall receive a credit for all deposits made by Sellers under the Contracts
(together with any interest thereon) which are transferred to Purchaser or
remain on deposit for the benefit of Purchaser.
9.2.22    Licenses and Permits. All amounts prepaid, accrued or due and payable
under any Licenses and Permits transferred to Purchaser shall be prorated as of
the Cut-Off Time between Sellers and Purchaser. Sellers shall receive a credit
for all deposits made by Sellers under the Licenses and Permits (together with
any interest thereon) which are transferred to Purchaser or which remain on
deposit for the benefit of Purchaser.
9.2.23    Method of Pro-ration. All pro-rations will be made as of midnight on
the day that is one (1) day prior to the Closing (as may be extended pursuant to
Section 8.1 hereof), based on a 365-day year or the actual number of days during
the month in which




40



--------------------------------------------------------------------------------





the Closing occurs, as applicable (the “Cut-Off Time”), with Sellers retaining
all income and revenue and paying all expenses accrued as of said date prior to
the Closing and Purchaser retaining all income and revenue and paying all
expenses accrued as of said date of Closing.
9.2.24    Utilities in the name of Seller. All utility services in the name of
Sellers or for which Sellers have deposits of any nature on deposit with such
governmental entity or service provider are included in Schedule 9.2.8. All
utility services in the name of Sellers shall be prorated as of the Cut-Off Time
between Sellers and Purchaser. The Parties shall use commercially reasonable
efforts to obtain readings for all utilities as of the Cut-Off Time. If readings
cannot be obtained as of the Cut-Off Time, the cost of such utilities shall be
prorated between Sellers and Purchaser by estimating such cost on the basis of
the most recent bill for such service; provided, however, that after the
Closing, the Parties shall re-prorate the amount for such utilities and pay any
deficiency in the original proration to the other Party promptly upon receipt of
the actual bill for the relevant billing period. Sellers shall receive a credit
for all deposits transferred to Purchaser or which remain on deposit for the
benefit of Purchaser with respect to such utility contracts.
9.2.25    Re-Prorations. Notwithstanding anything to the contrary herein but
except as set forth in Section 9.2.1 herein, if during the ninety (90) day
period following the Closing Date, any Party in its reasonable discretion
believes that any of the Prorations as reflected on the Closing Statement are
not based on actual or accurate figures, such Party shall have the right to
request that such Prorations be re-prorated, and upon such request the Parties
agree in good faith to endeavor to accomplish such re-proration as soon as
practicable following such request. Any re-prorations shall be made in the same
manner contemplated in this Section 9.2. This Section 9.2.9 shall survive
Closing.
9.3    Cash. All cash on hand, escrow and reserve accounts of Sellers for the
period prior to the Closing Date shall remain the property or responsibility, as
applicable, of Sellers. Sellers shall be responsible for the payment of all
expenses on account of services and supplies furnished to and for the benefit of
the Assets or Businesses through but not including the Closing Date and
Purchaser shall be responsible for the payment of all expenses on account of
services and supplies furnished to and for the benefit of the Assets or
Businesses on and after the Closing Date.
9.4    Title Insurance Costs. All costs and expenses relating to the issuance of
the Title Policy, including without limitation the premium for a standard
coverage owner’s title insurance policy in the amount of the Purchase Price and
such additional portion of the premium for the Title Policy required to obtain
an ALTA extended owner’s policy of title insurance, if such extended coverage is
elected by Purchaser, and any charges for any endorsement coverage shall be paid
per local custom and as further set forth on Schedule 9.4 attached hereto. In
addition to the title insurance costs, the parties shall pay for the following
items in connection with this transaction pursuant to




41



--------------------------------------------------------------------------------





local custom: (a) all title insurance premiums related to the Title Policy and
any endorsements thereto; (b) the fees and expenses for the survey. Each party
shall pay fifty percent (50%) of the fees and expenses charged by the Title
Company for the Escrow Closing.
9.5    Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following items in connection with this transaction:
(a) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (b) the fees and expenses of
Purchaser’s attorneys, accountants, and consultants; (c) any mortgage tax, title
insurance fees, and expenses for any loan title insurance policy, recording
charges, or any other amounts payable in connection with any financing obtained
by Purchaser; and (d) fifty percent (50%) of the fees and expenses charged by
the Title Company for the Escrow Closing (all of which shall be defined as
“Purchaser’s Acquisition Costs”).
9.6    Sellers’ Transaction Costs. In addition to the other costs and expenses
to be paid by Sellers as set forth elsewhere in this Agreement, Sellers shall
pay for the following items in connection with this transaction: (a) any and all
brokers’ fees and commissions payable to Marcus & Millichap and advisors’ fees
payable to Jefferies, LLC, pursuant to the terms and conditions of separate
agreements by and between the parties; (b) the fees and expenses of Sellers’
attorneys, accountants, and consultants; and (c) fifty percent (50%) of the fees
and expenses charged by the Title Company for the Escrow Closing.
9.7    Other Closing Costs. All fees or charges not expressly allocated to a
Party pursuant to Sections 9.4, 9.5, 9.6, or elsewhere in this Agreement shall
be allocated to the Condominium Units to which they relate and paid either by
the applicable Seller or Purchaser as is customary in the county and state in
which such Condominium Units are located. Documentary stamp taxes and other
taxes applicable to the conveyance of any of the Condominium Units or recording
of the deed by which a Condominium Unit will be conveyed shall be paid as set
forth on Schedule 9.4.
ARTICLE X
DEFAULT AND REMEDIES
10.1    Sellers’ Default. If, at or any time prior to Closing, Sellers fail to
perform in any material respect their covenants or obligations under this
Agreement, which breach or default is not caused by a Purchaser Default and no
material Purchaser’s Default has occurred which remains uncured (a “Sellers’
Default”), and Sellers fail to cure such Sellers’ Default within ten (10)
Business Days of receiving Notice from Purchaser of same, then Purchaser may
elect as its sole and exclusive remedy one (1) of the following described
remedies: (a) terminate this Agreement by providing Notice to Sellers, and the
Parties shall have no further rights or obligations under this Agreement except
those rights and obligations which expressly survive




42



--------------------------------------------------------------------------------





such termination; or (b) waive such default, covenant, or obligation without any
reduction in or setoff against the Purchase Price and proceed to Closing
pursuant to this Agreement. In the event Purchaser chooses to terminate this
Agreement in accordance with Section 10.1(a) hereof, Purchaser shall receive a
full refund of the Deposit. If Purchaser fails to make an election of remedies
as set forth herein then it shall be deemed that Purchaser has elected option
(a) above and this Agreement shall be terminated. If Purchaser elects option (b)
above and Sellers refuse to proceed to Closing, then Purchaser may enforce its
rights by pursuing an action for specific performance, if said action is filed
within forty-five (45) days of the Closing Date, as it may be extended. If
Purchaser elects option (b) above and Sellers render the consummation of the
transaction contemplated under this Agreement impossible by conveying any of the
Assets to a third party then Purchaser may seek any and all actual damages
available to Purchaser, without effect being given to any limitations on
Purchaser’s recovery or remedies as may be set forth herein.
10.2    Purchaser’s Default. If, at any time prior to Closing, Purchaser fails
to perform in any material respect any of its covenants or obligations under
this Agreement, which breach or default is not caused by a Sellers’ Default and
no material Sellers’ Default has occurred which remains uncured (a “Purchaser’s
Default”), and Purchaser fails to cure such Purchaser’s Default within ten (10)
Business Days of receiving Notice from Sellers of same (except for a failure to
make a Purchaser’s Closing Delivery, for which there shall be no right to Notice
or a cure period), then Sellers may elect, as their sole and exclusive remedy,
to: (a) terminate this Agreement by providing Notice to Purchaser and, subject
to the provisions of ARTICLE III of this Agreement, retain the Deposit, and the
Parties shall have no further rights or obligations under this Agreement except
those rights and obligations which expressly survive such termination; or (b)
waive such default, covenant, or obligations and proceed to Closing pursuant to
this Agreement.
10.3    No Punitive or Consequential Damages. Notwithstanding anything herein to
the contrary, no Party shall be liable to any other Party under this ARTICLE X
or ARTICLE XII hereof for punitive, special, lost profits, or other
consequential damages.
10.4    Joint and Several Liability. The individual entities that comprise
Sellers shall be jointly and severally liable for all duties, obligations, and
claims against Sellers and Purchaser may seek to enforce this Agreement and all
such duties, obligations, and claims against all such entities that comprise
Sellers, some of the entities that comprise Sellers, or only one entity that is
part of Sellers, in Purchaser’s sole and absolute discretion.
ARTICLE XI
RISK OF LOSS




43



--------------------------------------------------------------------------------





11.1    Casualty. If, at any time after the Effective Date and prior to Closing
or earlier termination of this Agreement, there is material damage or
destruction by fire or any other casualty to (i) ten percent (10%) or more of
the aggregate gross floor area of all Condominium Units at a Resort Property,
(ii) twenty percent (20%) or more of the aggregate gross floor area of all
Condominium Units at the Resort Properties, and/or (iii) such damage would allow
one or more tenants under Tenant Leases occupying in aggregate ten percent (10%)
or more of the aggregate floor area of the Condominium Units at a Resort
Property to terminate their respective Tenant Leases (each, a “Casualty”),
Sellers shall give written notice of each such Casualty to Purchaser promptly
after the occurrence of such Casualty, and if such Casualty renders the
applicable Condominium Units at a Resort Property incapable of being operated on
an economically practicable basis immediately following the occurrence of such
Casualty, Purchaser shall have the right to elect, by providing written notice
to Sellers within thirty (30) days after Purchaser’s receipt of Sellers’ written
notice of such Casualty, to either: (a) terminate this Agreement in its
entirety; or (b) extend the Closing Date for such time as reasonably necessary
for Sellers to restore such Condominium Units at a Resort Property to a
substantially similar condition at which it existed immediately prior to the
Casualty. In the event that Purchaser elects option (b) of the immediately
preceding sentence, but Sellers do not complete the restoration of the
applicable Condominium Units at a Resort Property within thirty (30) days
following the Casualty, Purchaser shall have the option to exercise option (a)
of the immediately preceding sentence. If Purchaser fails to provide written
notice of its election to Sellers within such thirty (30) day time period, then
Purchaser shall be deemed to have elected to proceed to Closing pursuant to
clause (b) of this Section 11.1. If the Closing is scheduled to occur within
Purchaser’s thirty (30) day election period, the Closing Date shall, upon
Purchaser’s election, be postponed until the date which is five (5) Business
Days after the expiration of such thirty (30) day election period. In the event
that Purchaser terminates this Agreement pursuant to this Section 11.1, the
Deposit shall be returned to Purchaser.
11.2    Condemnation. If at any time after the Effective Date and prior to
Closing or the earlier termination of this Agreement, any Governmental Authority
commences any condemnation proceeding or other proceeding in eminent domain with
respect to (a) ten percent (10%) or more of the aggregate gross floor area of
all Condominium Units at a Resort Property, (ii) ten percent (10%) or more of
the aggregate gross floor area of all Condominium Units at the Resort
Properties, or (iii) such proceeding would allow one or more tenants under
Tenant Leases occupying in aggregate twenty percent (20%) or more of the
aggregate floor area of the Condominium Units at a Resort Property to terminate
their respective Tenant Leases (a “Condemnation”), Sellers shall give written
notice of such Condemnation to Purchaser promptly after Sellers receive notice
of such Condemnation, and if such Condemnation renders the applicable
Condominium Units at a Resort Property incapable of being operated in an
economically practicable basis immediately following the occurrence of such
Condemnation,




44



--------------------------------------------------------------------------------





then Purchaser shall have the right to elect, by providing written notice to
Sellers within thirty (30) days after Purchaser’s receipt of Sellers’ written
notice of such Condemnation, to either: (a) terminate this Agreement in its
entirety; or (b) proceed to Closing, without terminating this Agreement, in
which case Sellers shall assign to Purchaser all of any Sellers’ right, title
and interest in all proceeds and awards from such Condemnation. If Purchaser
fails to provide written notice of its election to Sellers within such time
period, then Purchaser shall be deemed to have elected to proceed to Closing
pursuant to clause (b) of the preceding sentence. If the Closing is scheduled to
occur within Purchaser’s thirty (30) day election period, the Closing shall,
upon Purchaser’s election, be postponed until the date which is five (5)
Business Days after the expiration of such thirty (30) day election period. In
the event that Purchaser terminates this Agreement pursuant to this Section
11.2, the Deposit shall be returned to Purchaser.
11.3    Damage Not in Excess of Threshold. If the damage with respect to a
Casualty or the Condemnation encompasses less than ten percent (10%) of the
aggregate floor area of the Condominium Units at a Resort Property or twenty
percent (20%) or more of the aggregate gross floor area of all Condominium Units
at the Resort Properties (and provided no tenant under the Tenant Leases has the
right to terminate its Tenant Lease as a result of such Casualty or Condemnation
proceeding), Purchaser shall proceed to Closing and take the Resort Properties
as diminished by such events, and Sellers shall assign to Purchaser their rights
to receive insurance proceeds (provided that Purchaser shall receive a credit
equal to the amount of the applicable Seller’s deductible) or the award for the
Condemnation.
ARTICLE XII
SURVIVAL, INDEMNIFICATION AND RELEASE
12.1    Survival. The Parties’ obligations in respect of the representations and
warranties set forth in ARTICLE V hereof are updated as of the Closing in
accordance with the terms of this Agreement, and shall survive for a period of
the earlier of: (a) six (6) months after the Closing Date and (b) December 1,
2016 (if all or substantially all of the assets of CNL Lifestyle Properties,
Inc. have been sold) (the “Survival Period”). Each Party shall have no liability
to the other Party for a breach of any representation or warranty unless Notice
containing a description of the specific nature of such breach shall have been
given by the non-breaching Party to the breaching Party prior to the expiration
of the Survival Period and an action shall have been commenced by the
non-breaching Party against the breaching Party within sixty (60) days of the
expiration of such Survival Period (the “Action Period”).
12.2    Indemnification by Sellers. Subject to the limitations set forth in this
ARTICLE XII and any other express provision of this Agreement, Sellers shall
indemnify, save, insure, pay, defend, protect, and hold harmless Purchaser’s
Indemnitees from and against any Indemnification Loss incurred by any of
Purchaser’s Indemnitee to the extent resulting from (a) any breach of any




45



--------------------------------------------------------------------------------





representation or warranty of Sellers in this Agreement and (b) any breach by
Sellers of any of their covenants or obligations under this Agreement. Such
Indemnification shall survive for the Survival Period. Sellers’ aggregate
liability to any and all Purchaser’s Indemnitees shall not exceed TWO PERCENT
(2%) of the aggregate of the Purchase Price plus the Purchase Price under the
Companion Contracts (the “Seller’s Indemnification Cap”). Sellers shall not be
liable to the Purchaser’s Indemnitees for any Indemnification Loss incurred by
them hereunder until the aggregate amount of all such Indemnification Loss
exceeds FIFTY THOUSAND AND/NO DOLLARS ($50,000.00) (the “Seller’s Deductible”),
in which event Sellers shall be liable for all Indemnification Loss exceeding
the Seller’s Deductible; provided, however, that the maximum aggregate amount of
Indemnification Loss incurred by the Purchaser’s Indemnitees for which Sellers
shall be liable shall be the Seller’s Indemnification Cap. Notwithstanding the
foregoing, the Seller’s indemnification obligations set forth in this Section
12.2 shall terminate on the date the parent company of Sellers, CNL Lifestyle
Properties, Inc., has sent a request to its shareholders to sell substantially
all of its assets excluding the Assets (“Lifestyle Sale Event”), provided
Sellers have escrowed the Escrowed Indemnification Cap Amount (as defined
hereinbelow) at the time of the Lifestyle Sale Event. If the Lifestyle Sale
Event occurs prior to the end of the Survival Period, Sellers shall escrow the
full amount of the Seller’s Indemnification Cap with the Title Company, less any
claims paid under this Section 12.2 (the “Escrowed Indemnification Cap Amount”).
If the Lifestyle Sale Event occurred and the Survival Period has not expired,
upon the occurrence of an Indemnification Loss and provided Purchaser has
complied with the terms set forth in this Article XII, funds from the Escrowed
Indemnification Cap Amount in the amount of the Indemnification Loss shall be
disbursed to Purchaser upon written demand by Sellers and Purchaser. The
Escrowed Indemnification Cap Amount shall be returned to Sellers at the
expiration of the Action Period, if no action has been commenced or is pending
against Sellers.
12.3    Indemnification by Purchaser. Subject to the limitations set forth in
this ARTICLE XII, Purchaser shall indemnify, save, insure, pay, defend, and hold
harmless Seller Indemnitees from and against any Indemnification Loss incurred
by any Seller Indemnitee to the extent resulting from: (a) any breach of any
representation or warranty of Purchaser in this Agreement; (b) any breach by
Purchaser of any of its covenants or obligations under this Agreement; and (c)
any and all damage or loss sustained or incurred as a result of Purchaser’s due
diligence activities, including any Inspections, environmental site assessments,
and any other inspections, tests, or work conducted by any Person other than
Sellers working with or on behalf of Purchaser or one or more of Purchaser’s
Inspectors expressly excluding damages or loss that results from any
environmental assessments which occurred prior to Purchaser or Purchaser’s
activities as part of the Inspections and that is required to be disclosed to,
reported to, or filed with a governmental agency by law. Such Indemnification
shall survive the Closing for a period of six (6) months after the Closing Date.
Purchaser’s aggregate liability to any and all Seller’s Indemnitees shall not
exceed TWO PERCENT (2%) the aggregate of the Purchase Price plus the Purchase
Price under the Companion Contracts




46



--------------------------------------------------------------------------------





(the “Purchaser’s Indemnification Cap”). Purchaser shall not be liable to the
Seller’s Indemnitees for any Indemnification Loss incurred by them until the
aggregate amount of all such Indemnification Loss exceeds FIFTY THOUSAND AND/NO
DOLLARS ($50,000.00) (the “Purchaser’s Deductible”), in which event Purchaser
shall be liable for all Indemnification Loss exceeding the Purchaser’s
Deductible; provided, however, that the maximum aggregate amount of
Indemnification Loss incurred by the Seller’s Indemnitees for which Purchaser
shall be liable shall be the Purchaser’s Indemnification Cap.
12.4    Indemnification Procedure; Notice of Indemnification Claim.
12.4.1    If any of the Seller Indemnitees or the Purchaser’s Indemnitees (as
the case may be) (each, an “Indemnitee”) is entitled to defense or
indemnification under any other provision in this Agreement (each, an
“Indemnification Claim”), the Party required to provide indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to defend, indemnify, save,
insure, pay, defend, protect or hold harmless such Indemnitee until such
Indemnitee provides Notice to such Indemnitor after such Indemnitee has actual
knowledge of any facts or circumstances on which such Indemnification Claim is
based or a Third-Party Claim is made on which such Indemnification Claim is
based, describing in reasonable detail such facts and circumstances or
Third-Party Claim with respect to such Indemnification Claim; provided, however,
that no delay on the part of the Indemnitee in notifying any Indemnitor shall
relieve the Indemnitor from any obligation hereunder unless (and then solely to
the extent) the Indemnitor thereby is prejudiced.
12.4.2    Any Indemnitor will have the right to defend the Indemnitee, at
Indemnitor’s sole cost and expense, against the Third Party Claim with counsel
of Indemnitor’s choice reasonably satisfactory to the Indemnitee so long as: (a)
the Indemnitor provides Notice to the Indemnitee within fifteen (15) days after
the Indemnitee has given Notice of the Third Party Claim that the Indemnitor
will indemnify the Indemnitee from and against the entirety of any
Indemnification Loss the Indemnitee may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim and costs
related to the defense of the Third Party Claim; (b) the Indemnitor provides the
Indemnitee with evidence acceptable to the Indemnitee that the Indemnitor will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations hereunder; (c) the Third Party Claim involves
only money damages and does not seek an injunction or other equitable relief;
(d) settlement of, or an adverse judgment with respect to, the Third Party Claim
is not, in the good faith judgment of the Indemnitee, likely to establish a
precedential custom or practice adverse to the continuing business interests of
the Indemnitee; and (e) the Indemnitor conducts the defense of the Third Party
Claim actively and diligently.




47



--------------------------------------------------------------------------------





12.4.3    So long as the Indemnitor is conducting the defense of the Third Party
Claim in accordance with Section 12.4.2 above: (a) the Indemnitee may retain
separate co-counsel at Indemnitee’s sole cost and expense and participate in the
defense of the Third Party Claim; (b) the Indemnitee will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnitor; and (c) the
Indemnitor will not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnitee.
12.4.4    In the event any of the conditions in Section 12.4.2 hereof is or
becomes unsatisfied, however: (a) the Indemnitee may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it may deem appropriate (and the Indemnitee need
not consult with, or obtain any consent from, the Indemnitor in connection
therewith); (b) the Indemnitor will reimburse the Indemnitee promptly and
periodically for the reasonable costs of defending against the Third Party Claim
(including reasonable attorneys’ fees and expenses); and (c) the Indemnitor will
remain responsible for any Indemnification Loss the Indemnitee may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this ARTICLE XII.
12.5    Exclusive Remedy for Indemnification Loss; Interpretation. Except for
claims based on fraud, the indemnification provisions in this ARTICLE XII shall
be the sole and exclusive remedy of any Indemnitee with respect to any claim for
Indemnification Loss arising from or in connection with this Agreement. The
Parties shall take into account the time cost of money (using the prime rate as
reported from time to time in The Wall Street Journal as the discount rate) in
determining Indemnification Loss for purposes of this ARTICLE XII.
12.6    Waiver and Release. Except as to any right or remedy of Purchaser under
the terms of this Agreement and/or the Seller Closing Deliveries, Purchaser, on
behalf of itself and its agents, heirs, successors and assigns waives, releases,
acquits and forever discharges Sellers, and their Affiliates, owners, officers,
directors, partners, employees, agents and representatives, of and from any and
all claims whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen (including but not limited to claims for cost recovery or
contribution under Environmental Laws), which such Person or any of such
Person’s heirs, successors, or assigns now has or which may arise in the future
on account of or in any way related to or in connection with any past, present
or future aspect, feature, characteristic, circumstance or condition relating
to, arising out of or in connection with any of the Property. THE FOREGOING
WAIVER AND RELEASE SHALL APPLY TO ANY AND ALL SUCH CLAIMS WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF ANY SELLER AND/OR ANY
STRICT LIABILITY; PROVIDED, HOWEVER, THAT SUCH WAIVER AND RELEASE SHALL NOT
APPLY TO




48



--------------------------------------------------------------------------------





ANY CLAIMS TO THE EXTENT SUCH CLAIMS, IN WHOLE OR IN PART, ARE CAUSED BY OR
ARISE OUT OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD OF ANY SELLER.
 
_____________
PURCHASER’S INITIALS
 










 
WAIVER OF CALIFORNIA CIVIL CODE SECTION 1542. In connection with any release in
this Agreement, the Purchaser, on behalf of itself, its successors, assigns and
successors in interest, waives the benefit of California Civil Code Section
1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”





ARTICLE XIII
MISCELLANEOUS PROVISIONS
13.1    Notices.
13.1.1    Method of Delivery. All notices, requests, demands, and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by: (a) personal delivery or (b) overnight courier service to the
recipient Party at the following address or number:
    




49



--------------------------------------------------------------------------------





If to Purchaser:
Imperium Blue Ski Villages, LLC
 
 
 
Phone:
 
E-Mail:
 



With a copy to
    
 
 
 
Phone:
 
E-Mail:
 

If to Sellers:
c/o CNL Lifestyle Properties, Inc.
450 S. Orange Avenue, 14th Floor
Orlando, Florida 32801
Attention: Michael Tetrick, Senior Vice President
Attention: Tracey B. Bracco, Esq., Senior Vice President and Assistant General
Counsel
Phone:    (407) 540-7500
E-mail: mike.tetrick@cnl.com and tracey.bracco@cnl.com
With a copy to:
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
215 N. Eola Drive
Orlando, Florida 32801
Attn: Meredith E. Level, Esq.
Phone: (407) 418-6284
E-mail: meredith.level@lowndes-law.com


13.1.2    Receipt of Notices. All Notices sent by a Party (or its counsel)
pursuant to Section 13.1.1 under this Agreement shall be deemed to have been
received by the Party to




50



--------------------------------------------------------------------------------





whom such Notice is sent upon (a) delivery to the address of the recipient
Party, provided that such delivery is made prior to 5:00 p.m. (local time for
the recipient Party) on a Business Day, otherwise the following Business Day, or
(b) the attempted delivery of such Notice if (i) such recipient Party refuses
delivery of such Notice, or (ii) such recipient Party is no longer at such
address, and such recipient Party failed to provide the sending Party with its
current address pursuant to Section 13.1.3 hereof.
13.1.3    Change of Address. The Parties and their respective counsel shall have
the right to change their respective address for the purposes of this Section
13.1 by providing a Notice of such change in address as required under this
Section 13.1.
13.1.4    Delivery by Party’s Counsel. The Parties agree that the attorney for
such Party shall have the authority to deliver Notices on such Party’s behalf to
the other Party hereto.
13.2    Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
or satisfaction of any condition or delivery of any Notice or item required
under this Agreement shall expire on a day other than a Business Day, such time
period shall be extended automatically to the next Business Day.
13.3    Assignment.
13.3.5    Assignment by Purchaser. Purchaser shall not assign this Agreement or
any interest therein to any Person without the prior written consent of Sellers,
which consent may be granted or withheld in Sellers’ sole and absolute
discretion; provided, however, that Purchaser shall have the right to assign all
of its rights under this Agreement to one or more Affiliates after Notice to
Sellers and Title Company, but in which case such assignment shall not relieve
Purchaser of its obligations under this Agreement. For the purposes of this
Section 13.3.1, the sale of a Controlling interest in Purchaser (or any Person
with Control of Purchaser) shall constitute an assignment of this Agreement.
13.3.6    Assignment by Sellers. Sellers shall have the right, in their sole and
absolute discretion, to assign this Agreement and all of their interests therein
in connection with a sale of the Assets to a prospective acquiror if, and to the
extent that, such acquiror assumes all of Sellers’ rights and obligations under
this Agreement (a “Sellers’ Assignment”). The sale of a Controlling Interest in
Sellers or in any Person with Control of Sellers shall not constitute an
assignment of this Agreement. In connection with any prospective Sellers’
Assignment or the sale of a Controlling Interest in Sellers or any Person with
Control of Sellers, and subject to the express provisions of this Agreement,
Sellers may provide such information concerning this Agreement, the Assets, and
the Purchaser as a prospective




51



--------------------------------------------------------------------------------





acquiror shall require in order to evaluate this Agreement, as well as to
evaluate the Assets in the event that this Agreement expires or is otherwise
terminated prior to Closing pursuant to the terms and provisions set forth
herein. Notwithstanding the foregoing, the prospective acquiror shall have the
same obligations of Sellers pursuant to the terms of this Agreement.
13.4    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties, and their respective successors and permitted
assigns.
13.5    Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than: (a) the Parties and their respective
successors and permitted assigns; (b) any Indemnitee, to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement; and (c) Managers, to the extent Managers are expressly provided any
right of indemnification in this Agreement.
13.6    Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
13.6.1    Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.
13.6.2    All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.
13.6.3    The headings in this Agreement are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction, or effect.
13.6.4    Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement; therefore, any rules of construction requiring that ambiguities are
to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.
13.6.5    The terms “sole discretion” and “absolute discretion” with respect to
any determination to be made a Party under this Agreement shall mean the sole
and absolute




52



--------------------------------------------------------------------------------





discretion of such Party, without regard to any standard of reasonableness or
other standard by which the determination of such Party might be challenged.
13.7    Severability. If any term or provision of this Agreement is held to be
or rendered invalid or unenforceable at any time in any jurisdiction, such term
or provision shall not affect the validity or enforceability of any other terms
or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.
13.8    Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by the laws of the State of Florida. The venue for any legal or equitable action
brought under this agreement shall be Hillsborough County, Florida. The Parties
agree to submit to the jurisdiction of Florida in connection with any claims or
controversy arising out of this Agreement and that venue for such actions shall
be in Hillsborough County, Florida. Each Party (for themselves and all its
respective Indemnitees) hereby submit to jurisdiction and consent to venue in
such courts, and waive any defense based on forum non conveniens, provided that
any Party may seek injunctive relief or specific performance with respect to any
of the Assets in the courts of the State in which such Assets are situated and
may incorporate a claim against Sellers of such or Asset with respect to any
claim for injunctive relief or specific performance.
13.9    Waiver of Trial by Jury. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT ANY PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, OR IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT.
13.10    Prevailing Party. If any litigation or other court action, arbitration,
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs, and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred by the Prevailing Party in such litigation, action, arbitration,
or proceeding shall be reimbursed by the non-prevailing Party; provided,
however, that if a Party to such litigation, action, arbitration, or proceeding
prevails in part, and loses in part, the court, arbitrator, or other adjudicator
presiding over such litigation, action, arbitration, or proceeding shall award a
reimbursement of the fees, costs, and expenses incurred by such Party on an
equitable basis. “Prevailing Party” within the meaning of this Section also
includes a party who dismisses an action for recovery hereunder in exchange for
payment of the amount allegedly due, performance of covenants allegedly
breached, or considerations substantially equal to the relief sought in the
action or proceeding.




53



--------------------------------------------------------------------------------





13.11    Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.
13.12    Liability of Interest-Holders in Sellers and its Affiliates. Purchaser
agrees and acknowledges that none of the members, partners, shareholders or
other holders of beneficial interests of or in Sellers or any of Sellers’
Affiliates shall be personally liable for any obligation or responsibility of
Sellers or any of their respective Affiliates hereunder by virtue of being a
member, partner, shareholder, or holder of any beneficial interest of or in
Sellers or any of Sellers’ Affiliates.
13.13    Independent Entity. Purchaser recognizes and acknowledges that Sellers
are independent entities, formed under the laws of the State of Delaware, to
whom Purchaser will solely look and who are solely responsible for the
obligations and liabilities of Sellers recited herein, arising hereunder, or in
any manner related to the transactions contemplated hereby. Purchaser further
recognizes and acknowledges that no other entity or entities, including (a)
Sellers’ respective officers, directors, limited partners, and members, (b) any
individual, or (c) any entity affiliated with Sellers’ Businesses which may
form, organize, provide services to, provide loans and funds to, negotiate for,
provide personnel to, make representations on behalf of, and from time-to-time
take actions on behalf of or for the benefit of Sellers’ Businesses, by direct
dealings with Sellers or those acting for it, is in any manner liable or
responsible for the obligations and liabilities of Sellers, whether recited
herein, arising hereunder, or in any manner related to the transactions
contemplated hereby.
Sellers recognize and acknowledges that Purchaser is an independent entity,
formed under the laws of the State of Georgia, to whom Sellers will solely look
and who is solely responsible for the obligations and liabilities of Purchaser
recited herein, arising hereunder or in any manner related to the transactions
contemplated hereby. Sellers further recognize and acknowledge that no other
entity or entities, including (x) Purchaser’s officers, directors, limited
partners, and members, (y) any individual, or (z) any entity affiliated with
Purchaser which may form organize, provide services to, provide loans and funds
to, negotiate for, provide personnel to, make representations on behalf of, and
from time-to-time take actions on behalf of or for the benefit of Purchaser, by
dealings with Purchaser or those acting for it, is in any manner liable or
responsible for the obligations and liabilities of Purchaser, whether recited
herein, arising hereunder, or in any manner related to the transactions
contemplated hereby.
13.14    Entire Agreement. This Agreement and the agreements to be executed and
delivered in connection herewith (as expressly set forth herein) set forth the
entire understanding and agreement of the Parties hereto and shall supersede any
other agreements and understandings




54



--------------------------------------------------------------------------------





(written or oral) between the Parties on or prior to the date of this Agreement
with respect to the transactions described in this Agreement.
13.15    Amendments, Waivers, and Termination of Agreement. No amendment or
modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach, or default under this Agreement, or termination of
this Agreement (other than as expressly provided in this Agreement) shall be
valid unless in writing and executed and delivered by each of the Parties unless
otherwise expressly set forth herein, provided, however, either Sellers or
Purchaser may, in writing, (a) extend the time for performance of any of the
obligations of the other, (b) waive any inaccuracies and representations by the
other contained in this Agreement, (c) waive compliance by the other with any of
the covenants contained in this Agreement, and (d) waive the satisfaction of any
condition that is precedent or subsequent to the performance by the Party so
waiving of any of its obligations under this Agreement.
13.16    Execution of Agreement. A Party may deliver executed signature pages to
this Agreement by electronic transmission to any other Party, which electronic
copy shall be deemed to be an original executed signature page. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.
13.17    Tax Disclosures. Notwithstanding anything in this Agreement to the
contrary, in accordance with Section 1.6011-4(b)(3)(iii) of the Treasury
Regulations, Purchaser and Sellers (and each employee, representative, or other
agent of Purchaser or Sellers) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to Purchaser or Sellers relating to
such tax treatment and tax structure. However, any information relating to tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent,
but only to the extent, reasonably necessary to enable Purchaser and Sellers to
comply with applicable securities laws. For purposes hereof, “tax structure”
means any fact that may be relevant to understanding the federal income tax
treatment of the transaction.
13.18    Seller’s Knowledge. Nothing in this Agreement shall be construed or
utilized by Purchaser to assert personal liability of any nature against any
Person other than Sellers as a result of the definition of “Seller’s Knowledge”
used in this Agreement.
13.19    Companion Contracts. Purchaser and US Canadian Property Alpha Blue
Nominee Corp. and US Canadian Property Alpha Whistler Nominee Corp. are
currently or will be under contract (the “Companion Contracts”) for the purchase
and sale of certain condominium units and other assets related thereto located
in Whistler, Canada and Blue Mountain, Canada (the




55



--------------------------------------------------------------------------------





“Canadian Assets”). Purchaser’s purchase of the Resort Properties contemplated
hereunder is expressly contingent upon Purchaser’s acquisition of the Canadian
Assets pursuant to the Companion Contracts. Purchaser acknowledges and agrees
that Purchaser may not close on the acquisition of the Resort Property
contemplated under this Agreement unless Purchaser also closes on the
acquisition of the Canadian Assets.
[Remainder of page intentionally left blank;
Signatures on following pages]








56



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer as of the date first set
forth above.
SELLERS:
CLP COPPER, LP, a Delaware limited partnership


By: CLP COPPER GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Erin M. Gray            
Name: Erin M. Gray         
Title: Vice President         
CLP MAMMOTH, LP, a Delaware limited partnership


By: CLP MAMMOTH GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Erin M. Gray            
Name: Erin M. Gray         
Title: Vice President         


CLP SNOWSHOE, LP, a Delaware limited partnership


By: CLP SNOWSHOE GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Erin M. Gray            
Name: Erin M. Gray         
Title: Vice President         


CLP STRATTON, LP, a Delaware limited partnership


By: CLP STRATTON GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Erin M. Gray            
Name: Erin M. Gray         
Title: Vice President         


CLP SANDESTIN, LP, a Delaware limited partnership


By: CLP SANDESTIN GP, LLC, a Delaware limited liability company, its sole
general partner




By:   Erin M. Gray            
Name: Erin M. Gray         
    Title: Vice President   


 





Signature Page
to Purchase and Sale Agreement



--------------------------------------------------------------------------------







 
PURCHASER:


IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited liability company




By: Kyle Tomlin   
Name: Kyle Tomlin   
Title: Authorized Signer of Manager   
 
 







Signature Page
to Purchase and Sale Agreement



--------------------------------------------------------------------------------







 
For Purposes of Acknowledging and Agreeing only to the provisions of Section
3.3 of this Agreement:




TITLE COMPANY:
 
 
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
 
 
 
 
By: Daylene Huff   
 
Name: Daylene Huff   
 
Title: Commercial Escrow Officer   
 
 
 
Date Executed: June 10, 2016
 
 
 
 









Signature Page
to Purchase and Sale Agreement



--------------------------------------------------------------------------------






EXHIBIT A-1
Description of Snowshoe Condominium Units
Intentionally Omitted




A-1-1



--------------------------------------------------------------------------------






EXHIBIT A-2
Description of Mammoth Condominium Units
Intentionally Omitted




A-2-1



--------------------------------------------------------------------------------






EXHIBIT A-3
Description of Copper Condominium Units
Intentionally Omitted




A-3-1



--------------------------------------------------------------------------------






EXHIBIT A-4
Description of Stratton Condominium Units
Intentionally Omitted




A-4-1



--------------------------------------------------------------------------------






EXHIBIT A-5
Description of Sandestin Condominium Units
Intentionally Omitted




A-5-1



--------------------------------------------------------------------------------






EXHIBIT B
Form of Seller’s Closing Bringdown Certificate
Intentionally Omitted


C-1-1



--------------------------------------------------------------------------------







EXHIBIT C-1
Form of Special Warranty Deed (Snowshoe)
Intentionally Omitted






C-1-2



--------------------------------------------------------------------------------








EXHIBIT C-2
Form of Special Warranty Deed (Mammoth)
Intentionally Omitted






C-2-1



--------------------------------------------------------------------------------






EXHIBIT C-3
Form of Special Warranty Deed (Copper)
Intentionally Omitted






C-3-1



--------------------------------------------------------------------------------






EXHIBIT C-4
Form of Special Warranty Deed (Stratton)
Intentionally Omitted




C-4-1



--------------------------------------------------------------------------------






EXHIBIT C-5
Form of Special Warranty Deed (Sandestin)
Intentionally Omitted






C-5-2



--------------------------------------------------------------------------------






EXHIBIT D
Form of Bill of Sale
Intentionally Omitted




D-1



--------------------------------------------------------------------------------






EXHIBIT E
Form of Assignment and Assumption of Contracts
Intentionally Omitted




E-1



--------------------------------------------------------------------------------






EXHIBIT F
Form of Assignment and Assumption of Licenses and Permits
Intentionally Omitted




F-1



--------------------------------------------------------------------------------






EXHIBIT G
Intentionally deleted




G-1



--------------------------------------------------------------------------------






EXHIBIT H
Form of Assignment and Assumption of Management Agreement
Intentionally Omitted




H-1



--------------------------------------------------------------------------------






EXHIBIT I
Form of Assignment of Tenant Leases
Intentionally Omitted






I-2



--------------------------------------------------------------------------------






EXHIBIT J
Form of Required Tenant Estoppel Certificate
Intentionally Omitted




J-1



--------------------------------------------------------------------------------






EXHIBIT K
Form of Purchaser’s Closing Bringdown Certificate
Intentionally Omitted




K-1



--------------------------------------------------------------------------------






EXHIBIT L
Form of Certificate of Purchaser
Intentionally Omitted




L-1



--------------------------------------------------------------------------------






EXHIBIT M
Form of Tenant Notice
Intentionally Omitted




M-1



--------------------------------------------------------------------------------






SCHEDULE 2.2.3
Contracts
Intentionally Omitted




Schedule 2.2.3-1



--------------------------------------------------------------------------------






SCHEDULE 2.2.4
Licenses and Permits
Intentionally Omitted




Schedule 2.2.4-1



--------------------------------------------------------------------------------






SCHEDULE 2.2.7
Tenant Leases, Rent and Security Deposits
Intentionally Omitted




Schedule 2.2.7-1



--------------------------------------------------------------------------------






SCHEDULE 2.3.2
Managers’ Property
Intentionally Omitted


Schedule 3.4-1



--------------------------------------------------------------------------------







SCHEDULE 3.4
Allocation of Purchase Price
Intentionally Omitted




Schedule 3.4-2



--------------------------------------------------------------------------------






SCHEDULE 4.1(i)
Drawings, Geotechnical Reports, Environmental Reports or Studies, Engineering
Reports, and Specifications Relating to the Condominium Property
Intentionally Omitted


Schedule 5.1.8(c)-1



--------------------------------------------------------------------------------







SCHEDULE 5.1.6
Litigation
Intentionally Omitted


Schedule 5.1.8(c)-2



--------------------------------------------------------------------------------







SCHEDULE 5.1.8(a)
Unpaid Commissions or Landlord Obligations
Intentionally Omitted


Schedule 5.1.8(c)-3



--------------------------------------------------------------------------------







SCHEDULE 5.1.8(b)
Tenant Termination Notices
Intentionally Omitted


Schedule 5.1.8(c)-4



--------------------------------------------------------------------------------









SCHEDULE 5.1.8(c)
Tenant Defaults
Intentionally Omitted






Schedule 5.1.8(c)-5



--------------------------------------------------------------------------------






SCHEDULE 5.1.12
Purchase Options
Intentionally Omitted






Schedule 5.1.12-1



--------------------------------------------------------------------------------






SCHEDULE 5.1.13
Copies of Contracts and Management Agreements
Intentionally Omitted




Schedule 5.1.13-1



--------------------------------------------------------------------------------






SCHEDULE 5.1.19
Condominium Owners Association Approval
Intentionally Omitted




Schedule 5.1.19-1



--------------------------------------------------------------------------------






SCHEDULE 6.3.1
Liens
Intentionally Omitted


Schedule 6.7-1



--------------------------------------------------------------------------------







SCHEDULE 6.7
Manager Contacts (includes Canadian Assets)
Intentionally Omitted




Schedule 6.7-2



--------------------------------------------------------------------------------






SCHEDULE 6.11-1
Major Lease Tenants
Intentionally Omitted


Schedule 6.11-1



--------------------------------------------------------------------------------





SCHEDULE 6.11-2
Intentionally Omitted




Schedule 6.11-2



--------------------------------------------------------------------------------






SCHEDULE 9.2.8
Utilities in the Name of Sellers and Sellers’ Utility Deposits
Intentionally Omitted




Schedule 9.2.8-1



--------------------------------------------------------------------------------






SCHEDULE 9.4
Title Insurance Costs
Intentionally Omitted


Schedule 9.4-1

